Exhibit 10.6

 

THIS DOCUMENT PREPARED BY:

RECORD AND RETURN TO:

 

Edward L. Kelly, Esq.

Rogers Towers

1301 Riverplace Boulevard

Suite 1500

Jacksonville, Florida 32207

 

MORTGAGE, SECURITY AGREEMENT AND

 

FIXTURE FILING

 

BY

 

FLAGLER DEVELOPMENT COMPANY,

 

a Florida corporation,

 

as Borrower

 

TO

 

METROPOLITAN LIFE INSURANCE COMPANY,

 

a New York corporation,

 

as Lender

 

August 10, 2004

 

South Park Center

 

(Orange County, Florida)

 

NOTE TO CLERK: This mortgage is one of four related mortgages recorded in Duval
County, Orange County, and Miami-Dade County, respectively, securing promissory
notes in the aggregate principal amount of $105,000,000. Florida documentary
stamp tax in the amount of $367,500 and non-recurring intangible personal
property tax in the amount of $210,000 has been paid in connection with the
notes, of which documentary stamp tax in the amount of $78,435 and intangible
tax in the amount of $44,820 is allocated to and paid in connection with the
recordation of this mortgage, and the balance of which is allocated to and paid
in connection with the other related mortgages.

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I GRANT OF SECURITY

   2

Section 1.01

  

REAL PROPERTY GRANT

   2

Section 1.02

  

PERSONAL PROPERTY GRANT

   3

Section 1.03

  

CONDITIONS TO GRANT

   4

ARTICLE II BORROWER COVENANTS

   4

Section 2.01

  

DUE AUTHORIZATION, EXECUTION, AND DELIVERY

   4

Section 2.02

  

PERFORMANCE BY BORROWER

   4

Section 2.03

  

WARRANTY OF TITLE

   4

Section 2.04

  

TAXES, LIENS AND OTHER CHARGES

   5

Section 2.05

  

ESCROW DEPOSITS

   5

Section 2.06

  

CARE AND USE OF THE PROPERTY

   6

Section 2.07

  

COLLATERAL SECURITY INSTRUMENTS

   7

Section 2.08

  

SUITS AND OTHER ACTS TO PROTECT THE PROPERTY

   7

Section 2.09

  

LIENS AND ENCUMBRANCES

   7

ARTICLE III INSURANCE

   8

Section 3.01

  

REQUIRED INSURANCE AND TERMS OF INSURANCE POLICIES

   8

Section 3.02

  

ADJUSTMENT OF CLAIMS

   10

Section 3.03

  

ASSIGNMENT TO LENDER

   10

ARTICLE IV BOOKS, RECORDS AND ACCOUNTS

   10

Section 4.01

  

BOOKS AND RECORDS

   10

Section 4.02

  

PROPERTY REPORTS

   11

Section 4.03

  

ADDITIONAL MATTERS

   11

ARTICLE V LEASES AND OTHER AGREEMENTS AFFECTING THE PROPERTY

   12

Section 5.01

  

BORROWER’S REPRESENTATIONS AND WARRANTIES

   12

Section 5.02

  

ASSIGNMENT OF LEASES

   12

Section 5.03

  

PERFORMANCE OF OBLIGATIONS

   12

Section 5.04

  

SUBORDINATE LEASES

   13

Section 5.05

  

LEASING COMMISSIONS

   13

ARTICLE VI ENVIRONMENTAL HAZARDS

   13

Section 6.01

  

REPRESENTATIONS AND WARRANTIES

   13

Section 6.02

  

REMEDIAL WORK

   14

Section 6.03

  

ENVIRONMENTAL SITE ASSESSMENT

   14

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

Section 6.04

  

UNSECURED OBLIGATIONS

   14

Section 6.05

  

HAZARDOUS MATERIALS

   14

Section 6.06

  

REQUIREMENTS OF ENVIRONMENTAL LAWS

   15

ARTICLE VII CASUALTY, CONDEMNATION AND RESTORATION

   15

Section 7.01

  

BORROWER’S REPRESENTATIONS

   15

Section 7.02

  

RESTORATION

   16

Section 7.03

  

CONDEMNATION

   16

Section 7.04

  

REQUIREMENTS FOR RESTORATION

   17

ARTICLE VIII REPRESENTATIONS OF BORROWER

   19

Section 8.01

  

ERISA

   19

Section 8.02

  

NON-RELATIONSHIP

   19

Section 8.03

  

NO ADVERSE CHANGE

   19

Section 8.04

  

FOREIGN INVESTOR

   19

ARTICLE IX EXCULPATION AND LIABILITY

   20

Section 9.01

  

LIABILITY OF BORROWER

   20

ARTICLE X CHANGE IN OWNERSHIP, CONVEYANCE OF PROPERTY

   20

Section 10.01

  

TRANSFER OF PROPERTY, CHANGE IN OWNERSHIP AND COMPOSITION

   20

Section 10.02

  

DEFEASANCE

   24

Section 10.03

  

RELEASES AND SUBSTITUTIONS OF PROPERTY

   27

Section 10.04

  

PROHIBITION ON SUBORDINATE FINANCING

   30

Section 10.05

  

[INTENTIONALLY DELETED]

   30

Section 10.06

  

STATEMENTS REGARDING OWNERSHIP

   30

ARTICLE XI DEFAULTS AND REMEDIES

   30

Section 11.01

  

EVENTS OF DEFAULT

   30

Section 11.02

  

REMEDIES UPON DEFAULT

   31

Section 11.03

  

APPLICATION OF PROCEEDS OF SALE

   31

Section 11.04

  

WAIVER OF JURY TRIAL

   32

Section 11.05

  

LENDER’S RIGHT TO PERFORM BORROWER’S OBLIGATIONS

   32

Section 11.06

  

LENDER REIMBURSEMENT

   32

Section 11.07

  

FEES AND EXPENSES

   32

Section 11.08

  

WAIVER OF CONSEQUENTIAL DAMAGES

   32

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page


--------------------------------------------------------------------------------

ARTICLE XII BORROWER AGREEMENTS AND FURTHER ASSURANCES

   32

Section 12.01

  

PARTICIPATION AND SALE OF LOAN

   32

Section 12.02

  

REPLACEMENT OF NOTES

   33

Section 12.03

  

BORROWER’S ESTOPPEL

   33

Section 12.04

  

FURTHER ASSURANCES

   33

Section 12.05

  

SUBROGATION

   33

Section 12.06

  

FUTURE ADVANCES

   34

ARTICLE XIII SECURITY AGREEMENT

   34

Section 13.01

  

SECURITY AGREEMENT

   34

Section 13.02

  

REPRESENTATIONS AND WARRANTIES

   34

Section 13.03

  

CHARACTERIZATION OF PROPERTY

   35

Section 13.04

  

PROTECTION AGAINST PURCHASE MONEY SECURITY INTERESTS

   35

ARTICLE XIV MISCELLANEOUS COVENANTS

   36

Section 14.01

  

NO WAIVER

   36

Section 14.02

  

NOTICES

   36

Section 14.03

  

HEIRS AND ASSIGNS; TERMINOLOGY; CONSTRUCTION

   36

Section 14.04

  

SEVERABILITY

   36

Section 14.05

  

APPLICABLE LAW

   36

Section 14.06

  

CAPTIONS

   36

Section 14.07

  

TIME OF THE ESSENCE

   36

Section 14.08

  

NO MERGER

   36

Section 14.09

  

NO MODIFICATIONS

   37

ARTICLE XV CROSS COLLATERALIZATION AND CROSS DEFAULT

   37

Section 15.01

  

THE LOAN

   37

Section 15.02

  

CROSS DEFAULT

   37

Section 15.03

  

CROSS COLLATERALIZATION

   37

Section 15.04

  

REMEDIES

   37

Section 15.05

  

APPLICATION OF PROCEEDS

   38

Section 15.06

  

WAIVER OF MARSHALING

   38

 

-iii-



--------------------------------------------------------------------------------

MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING

Flagler Development Company

 

DEFINED TERMS

 

Execution Date: August 10, 2004

Notes: (1) The promissory note dated as of the Execution Date (the “Fixed Rate
Note”) made by the Borrower, Flagler Development Company, a Florida corporation,
and Beacon Station 22, 23 and 24, Limited Partnership, a Delaware limited
partnership, to the order of Lender in the principal amount of Sixty Million and
No/100 Dollars ($60,000,000.00), and

 

  (2) The promissory note dated as of the Execution Date (the “Floating Rate
Note”) made by Borrower, Flagler Development Company, a Florida corporation, and
Beacon Station 22, 23 and 24, Limited Partnership, a Delaware limited
partnership, to the order of the Lender in the principal amount of Forty-Five
Million and No/100 Dollars ($45,000,000.00).

Lender & Address:

 

Metropolitan Life Insurance Company, a New York corporation

   

10 Park Avenue, 3rd Floor

Morristown, New Jersey 07962

Attention: Managing Director

Real Estate Investments

and:  

Metropolitan Life Insurance Company

101 E. Kennedy Boulevard, Suite 1165

Tampa, Florida 33602

Attention: Director DIC

Borrower & Address:

 

Flagler Development Company

10151 Deerwood Park Boulevard, Building 100, Suite 330

Jacksonville, Florida 32256

Liable Parties & Address:

 

The Borrower, Gran Central - Deerwood North, LLC, and

Beacon Station 22, 23 and 24 Limited Partnership

10151 Deerwood Park Boulevard, Building 100, Suite 330

Jacksonville, Florida 32256

County and State in which the Property is located: Duval County, State of
Florida

Use: Office Park

   

Insurance for the Property and Other Properties (as defined herein) in the
aggregate:

Commercial General Liability: $2,000,000 primary coverage, plus $25,000,000
excess liability

 

All Risk Property (including Boiler and Machinery Coverage): $105,000,000

 

Business Income: $16,000,000

Terrorism Insurance: $105,000,000

Address for Insurance Notification:

Metropolitan Life Insurance Company

One Metlife Plaza, 27-01 Queens Plaza North

Long Island, New York 11101

Attn: Risk Management Unit, Area: 7C

 

Loan Documents: The Note, this Mortgage and any other documents related to the
Note and/or this Mortgage including without limitation that certain Mortgage
Application (the “Application”) executed and delivered by the Borrower to the
Lender, and accepted by the Lender as of May 25, 2004 (the “Acceptance Date”)
and all renewals, amendments, modifications, restatements and extensions of
these documents. Indemnity Agreement: Unsecured Indemnity Agreement (Orange
County) dated as of the Execution Date and executed by Borrower in favor of
Lender in connection with this Mortgage. The Indemnity Agreement is not a Loan
Document and shall survive repayment of the Loan or other termination of the
Loan Documents.

 

Approval: Unless a different standard is specifically set forth herein, whenever
reference is made in this Mortgage to Lender’s “Approval” or “Approved” by
Lender, such term means accepted or approved in writing by an officer of Lender
using a standard of commercial reasonableness in good faith.

 



--------------------------------------------------------------------------------

This MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING (this “Mortgage”) is
entered into as of the Execution Date by Borrower to Lender with reference to
the following Recitals:

 

RECITALS

 

A. This Mortgage secures: (1) the payment of the indebtedness evidenced by the
Notes with interest at the rates set forth in the Notes, together with all
renewals, modifications, consolidations and extensions of the Notes
(collectively, the “Loan”), all additional advances or fundings made by Lender,
and any other amounts required to be paid by Liable Parties under any of the
Loan Documents, (together with the Loan, sometimes referred to as the “Secured
Indebtedness”); and (2) the full performance by Liable Parties of all of the
terms, covenants and obligations set forth in any of the Loan Documents.

 

B. Borrower makes the following covenants and agreements for the benefit of
Lender or any party designated by Lender, including any prospective purchaser of
the Loan Documents or participant in the Loan, and their respective officers,
employees, agents, attorneys, representatives and contractors (all of which are
collectively referred to as, “Lender”).

 

NOW, THEREFORE, IN CONSIDERATION of the Recitals and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, Borrower
agrees as follows:

 

ARTICLE I

GRANT OF SECURITY

 

Section 1.01 REAL PROPERTY GRANT. Borrower irrevocably sells, transfers, grants,
conveys, assigns and warrants to Lender, its successors and assigns, all of
Borrower’s present and future estate, right, title and interest in and to the
following which are collectively referred to as the “Real Property”:

 

(a) that certain real property located in the County and State which is more
particularly described in Exhibit “A” attached to this Mortgage or any portion
of the real property; all easements, rights-of-way, gaps, strips and gores of
land; streets and alleys; sewers and water rights; privileges, licenses,
tenements, and appurtenances appertaining to the real property, and the
reversion(s), remainder(s), and claims of Borrower with respect to these items,
and the benefits of any existing or future conditions, covenants and
restrictions affecting the real property (collectively, the “Land”);

 

(b) all things now or hereafter affixed to or placed on the Land, including all
buildings, structures and improvements, all fixtures and all machinery,
elevators, boilers, building service equipment (including, without limitation,
all equipment for the generation or distribution of air, water, heat,
electricity, light, fuel or for ventilating or air conditioning purposes or for
sanitary or drainage purposes or for the removal of dust, refuse or garbage),
partitions, appliances, furniture, furnishings, building materials, supplies,
computers and software, window coverings and floor coverings, lobby furnishings,
and other property now or in the future attached, or installed in the
improvements and all replacements, repairs, additions, or substitutions to these
items (collectively, the “Improvements”);

 

-2-



--------------------------------------------------------------------------------

(c) all present and future income, rents, revenue, profits, proceeds, accounts
receivables and other benefits from the Land and/or Improvements and all
deposits made with respect to the Land and/or Improvements, including, but not
limited to, any security given to utility companies by Borrower, any advance
payment of real estate taxes or assessments, or insurance premiums made by
Borrower and all claims or demands relating to such deposits and other security,
including claims for refunds of tax payments or assessments, and all insurance
proceeds payable to Borrower in connection with the Land and/or Improvements
whether or not such insurance coverage is specifically required under the terms
of this Mortgage (“Insurance Proceeds”) (all of the items set forth in this
paragraph are referred to collectively as “Rents and Profits”);

 

(d) all damages, payments and revenue of every kind that Borrower may be
entitled to receive, from any person owning or acquiring a right to the oil, gas
or mineral rights and reservations of the Land;

 

(e) all proceeds and claims arising on account of any damage to, or Condemnation
(as hereinafter defined) of any part of the Land and/or Improvements, and all
causes of action and recoveries for any diminution in the value of the Land
and/or Improvements;

 

(f) all licenses, contracts, management agreements, guaranties, warranties,
franchise agreements, permits, or certificates relating to the ownership, use,
operation or maintenance of the Land and/or Improvements but not relating to
Borrower’s operations or existence generally; and

 

(g) all names by which the Land and/or Improvements may be operated or known,
and all rights to carry on business under those names, and all trademarks, trade
names (but excluding the name “Gran Park”), and goodwill relating solely to the
Land and/or Improvements, but not relating to Borrower’s operations or existence
generally.

 

TO HAVE AND TO HOLD the Real Property, unto Lender, its successors and assigns,
forever subject to the terms, covenants and conditions of this Mortgage.

 

Section 1.02 PERSONAL PROPERTY GRANT. Borrower irrevocably sells, transfers,
grants, conveys, assigns and warrants to Lender, its successors and assigns, a
security interest in Borrower’s interest in the following personal property
which is collectively referred to as “Personal Property”:

 

(a) any portion of the Real Property which may be personal property, and all
other personal property, whether now existing or acquired in the future which is
attached to, appurtenant to, or used in the construction or operation of, or in
connection with, the Real Property;

 

(b) all rights to the use of water, including water rights appurtenant to the
Real Property, pumping plants, ditches for irrigation, all water stock or other
evidence of ownership of any part of the Real Property that is owned by Borrower
in common with others and all documents of membership in any owner’s association
or similar group;

 

(c) all plans and specifications prepared for construction of the Improvements;
and all contracts and agreements of Borrower relating to the plans and
specifications or to the construction of the Improvements;

 

(d) all equipment, machinery, fixtures, goods, accounts, general intangibles,
documents, instruments and chattel paper relating solely to the Land and
Improvements, but not relating to Borrower’s

 

-3-



--------------------------------------------------------------------------------

operations or existence generally, and all substitutions, replacements of, and
additions to, any of the these items;

 

(e) all sales agreements, deposits, escrow agreements, other documents and
agreements entered into with respect to the sale of any part of the Real
Property, and all proceeds of the sale; and

 

(f) all proceeds from the voluntary or involuntary disposition or claim
respecting any of the foregoing items (including judgments, condemnation awards
or otherwise).

 

All of the Real Property and the Personal Property are collectively referred to
as the “Property.”

 

Section 1.03 CONDITIONS TO GRANT. If Borrower shall pay to Lender the Secured
Indebtedness, at the times and in the manner stipulated in the Loan Documents,
and if Borrower shall perform and observe each of the terms, covenants and
agreements set forth in the Loan Documents, then this Mortgage and all the
rights granted by this Mortgage shall be released by Lender in accordance with
the laws of the State.

 

ARTICLE II

BORROWER COVENANTS

 

Section 2.01 DUE AUTHORIZATION, EXECUTION, AND DELIVERY.

 

(a) Borrower represents and warrants that the execution of the Loan Documents
and the Indemnity Agreement have been duly authorized and there is no provision
in the organizational documents of Borrower requiring further consent for such
action by any other entity or person.

 

(b) Borrower represents and warrants that it is duly organized, validly existing
and is in good standing under the laws of the state of its formation and in the
State, that it has all necessary licenses, authorizations, registrations,
permits and/or approvals to own its properties and to carry on its business as
presently conducted.

 

(c) Borrower represents and warrants that the execution, delivery and
performance of the Loan Documents will not result in Borrower’s being in default
under any provision of its organizational documents or of any mortgage, lease,
credit or other agreement to which it is a party or which affects it or the
Property.

 

(d) Borrower represents and warrants that the Loan Documents and the Indemnity
Agreement have been duly authorized, executed and delivered by Borrower and
constitute valid and binding obligations of Borrower which are enforceable in
accordance with their terms.

 

Section 2.02 PERFORMANCE BY BORROWER. Borrower shall pay the Secured
Indebtedness to Lender and shall keep and perform each and every other
obligation, covenant and agreement of the Loan Documents.

 

Section 2.03 WARRANTY OF TITLE.

 

(a) Borrower warrants that it holds marketable and indefeasible fee simple
absolute title to the Real Property, and that it has the right and is lawfully
authorized to sell, convey or encumber the Property subject only to those
property specific exceptions to title recorded in the real estate records of the
County and contained in Schedule B-1 of the title insurance policy or policies
which have been Approved by Lender (the “Permitted Exceptions”). The Property is
free from all delinquent taxes, assessments and mechanics’ and construction
liens.

 

-4-



--------------------------------------------------------------------------------

(b) Borrower further covenants to warrant and forever defend Lender from and
against all persons claiming any interest in the Property, except with respect
to the Permitted Exceptions.

 

Section 2.04 TAXES, LIENS AND OTHER CHARGES.

 

(a) Unless otherwise deposited with Lender as provided in Section 2.05, Borrower
shall pay all real estate and other taxes, assessments, water and sewer charges,
and other licenses or permit fees, and all liens, fines, penalties and interest
thereon, and other similar public and private claims which may be payable,
assessed, levied, imposed upon or become a lien on or against any portion of the
Property (all of the foregoing items are collectively referred to as the
“Imposition(s)”). The Impositions shall be paid not later than thirty (30) days
before the dates on which the particular Imposition would become delinquent and
Borrower shall produce to Lender receipts of the imposing authority, or other
evidence reasonably satisfactory to Lender, evidencing the payment of the
Imposition in full. If Borrower elects by appropriate legal action to contest
any Imposition, Borrower shall first deposit cash with Lender as a reserve in an
amount which Lender determines is sufficient to pay the Imposition plus all
fines, interest, penalties and costs which may become due pending the
determination of the contest. If Borrower deposits this sum with Lender,
Borrower shall not be required to pay the Imposition provided that the contest
operates to prevent enforcement or collection of the Imposition, or the sale or
forfeiture of, the Property, and is prosecuted with due diligence and
continuity. Upon termination of any proceeding or contest, Borrower shall pay
the amount of the Imposition as finally determined in the proceeding or contest.
Provided that there is not then an Event of Default (as defined in Section
11.01), the monies which have been deposited with Lender pursuant to this
Section shall be applied toward such payment and the excess, if any, shall be
returned to Borrower.

 

(b) In the event of the passage, after the Execution Date, of any law which
deducts from the value of the Property, for the purposes of taxation, any lien
or security interest encumbering the Property, or changing in any way the
existing laws regarding the taxation of mortgages, deeds of trust and/or
security agreements or debts secured by these instruments, or changing the
manner for the collection of any such taxes, and the law has the effect of
imposing payment of any Impositions upon Lender, at Lender’s option, the Secured
Indebtedness shall immediately become due and payable. Notwithstanding the
preceding sentence, the Lender’s election to accelerate the Loan shall not be
effective if (1) Borrower is permitted by law (including, without limitation,
applicable interest rate laws) to, and actually does, pay the Imposition or the
increased portion of the Imposition and (2) Borrower agrees in writing to pay or
reimburse Lender in accordance with Section 11.06 for the payment of any such
Imposition which becomes payable at any time when the Loan is outstanding.

 

Section 2.05 ESCROW DEPOSITS. Without limiting the effect of Section 2.04 and
Section 3.01, at any time after (i) an Event of Default under the Loan Documents
or Indemnity Agreement has occurred (regardless of whether or not such default
has been cured) or (ii) the Borrower or an Affiliate (as defined in the Note) no
longer owns the Property (whether or not resulting from an approved or Permitted
Transfer, as defined herein), or (iii) such deposits are required in connection
with the securitization or participation of the Loan, the Lender may, in
Lender’s sole and absolute discretion, thereafter require that Borrower shall
pay to Lender monthly on the same date the monthly installment of principal and
interest is payable under the Notes, an amount equal to 1/12th of the amounts
Lender reasonably estimates are necessary to pay, on an annualized basis, (1)
all Impositions and (2) the premiums for the insurance policies required under
this Mortgage (collectively the “Premiums”) until such time as Borrower has
deposited an amount equal to the annual charges for these items and on demand,
from time to time, shall pay to Lender any additional amounts necessary to pay
the Premiums and Impositions. Borrower will furnish to Lender bills for
Impositions and Premiums thirty (30) days before Impositions become delinquent
and such Premiums become due for payment. No amounts paid as Impositions

 

-5-



--------------------------------------------------------------------------------

or Premiums shall be deemed to be trust funds and these funds may be commingled
with the general funds of Lender without any requirement to pay interest to
Borrower on account of these funds. If an Event of Default occurs, Lender shall
have the right, at its election, to apply any amounts held under this Section
2.05 in reduction of the Secured Indebtedness, or in payment of the Premiums or
Impositions for which the amounts were deposited.

 

Section 2.06 CARE AND USE OF THE PROPERTY.

 

(a) Borrower represents and warrants to Lender as follows:

 

(i) All authorizations, licenses and operating permits required to allow the
Improvements to be operated by the Borrower for the Use have been obtained, paid
for and are in full force and effect.

 

(ii) To the best of Borrower’s knowledge, except as previously disclosed in
writing to Lender, the Improvements and their Use comply with (and no notices of
violation have been received in connection with) all Requirements (as defined in
this Section) and Borrower shall at all times comply with all present or future
Requirements affecting or relating to the Property and/or the Use. Borrower
shall furnish Lender, on request, reasonable evidence of continuing compliance
with the Requirements if there is a material change in the Improvements or in
the Use of the Property after the Execution Date. Borrower shall not use or
permit the use of the Property, or any part thereof, for any illegal purpose.
“Requirements” shall mean all laws, ordinances, orders, covenants, conditions
and restrictions and other requirements relating to land and building design and
construction, use and maintenance, that may now or hereafter pertain to or
affect the Property or any part of the Property or the Use, including, without
limitation, planning, zoning, subdivision, environmental, air quality, flood
hazard, fire safety, handicapped facilities, building, health, fire, traffic,
safety, wetlands, coastal and other governmental or regulatory rules, laws,
ordinances, statutes, codes and requirements applicable to the Property,
including permits, licenses and/or certificates that may be necessary from time
to time to comply with any of the these requirements.

 

(iii) To the best of Borrower’s knowledge, except as previously disclosed in
writing to Lender, Borrower has complied with (and no notices of violation have
been received in connection with) all requirements of all instruments and
agreements affecting the Property, whether or not of record, including without
limitation all covenants and agreements by and between Borrower and any
governmental or regulatory agency pertaining to the development, use or
operation of the Property. Borrower, at its sole cost and expense, shall keep
the Property in good order, condition, and repair, and make all necessary
structural and non-structural, ordinary and extraordinary repairs to the
Property and the Improvements.

 

(iv) Borrower shall abstain from, and not permit, the commission of waste to the
Property and shall not remove or alter in any substantial manner, the structure
or character of any Improvements without the prior written consent of Lender.

 

(v) The zoning approval for the Property is not dependent upon the ownership or
use of any property which is not encumbered by this Mortgage.

 

(vi) Construction of the Improvements on the Property is complete other than
normal interior tenant improvements in the ordinary course of leasing the
Property.

 

(vii) As of the Execution Date, the Property is in good repair and condition,
free of any material damage.

 

-6-



--------------------------------------------------------------------------------

(b) Lender shall have the right, at any time and from time to time during normal
business hours, and upon notice to the Borrower and accompanied by a
representative of Borrower, to enter the Property in order to ascertain
Borrower’s compliance with the Loan Documents, to examine the condition of the
Property, to perform an appraisal, to undertake surveying or engineering work,
and to inspect premises occupied by tenants. Borrower shall cooperate with
Lender performing these inspections.

 

(c) Borrower shall use, or cause to be used, the Property continuously for the
Use, subject only to periodic tenant vacancies in the ordinary course of
Borrower’s business and interruption of use during periods of restoration due to
casualty or condemnation. Borrower shall not use, or permit the use of, the
Property for any other use other than the Use without the prior written consent
of Lender.

 

(d) Without the prior written consent of Lender, Borrower shall not (i) initiate
or acquiesce in a change in the zoning classification of and/or restrictive
covenants affecting the Property or seek any variance under existing zoning
ordinances, (ii) use or permit the use of the Property in a manner which may
result in the Use becoming a non-conforming use under applicable zoning or land
use ordinances, or (iii) subject the Property to restrictive covenants.

 

Section 2.07 COLLATERAL SECURITY INSTRUMENTS. Borrower covenants and agrees that
if Lender at any time holds additional security for any obligations secured by
this Mortgage, it may enforce its rights and remedies with respect to the
security, at its option, either before, concurrently or after a sale of the
Property is made pursuant to the terms of this Mortgage. Lender may apply the
proceeds of the additional security to the Secured Indebtedness without
affecting or waiving any right to any other security, including the security
under this Mortgage, and without waiving any breach or default of Borrower under
this Mortgage or any other Loan Document.

 

Section 2.08 SUITS AND OTHER ACTS TO PROTECT THE PROPERTY.

 

(a) Borrower shall immediately notify Lender of the commencement, or receipt of
notice, of any and all actions or proceedings or other material matter or claim
affecting the Property and/or the interest of Lender under the Loan Documents
(collectively, “Actions”). Borrower shall appear in and defend any Actions.

 

(b) Lender shall have the right, at the cost and expense of Borrower, to
institute, maintain and participate in Actions and take such other action, as it
may deem appropriate in the good faith exercise of its discretion to preserve or
protect the Property and/or the interest of Lender under the Loan Documents. Any
money paid by Lender under this Section shall be reimbursed to Lender in
accordance with Section 11.06 hereof.

 

Section 2.09 LIENS AND ENCUMBRANCES. Without the prior written consent of
Lender, to be exercised in Lender’s sole and absolute discretion, other than the
Permitted Exceptions and the Leases, Borrower shall not create, place or allow
to remain any lien or encumbrance on the Property, including deeds of trust,
mortgages, security interests, conditional sales, mechanic liens, tax liens or
assessment liens (other than ad valorem tax liens or special assessment liens
not yet delinquent) regardless of whether or not they are subordinate to the
lien created by this Mortgage (collectively, “Liens and Encumbrances”). If any
Liens and Encumbrances are recorded without Lender’s prior written consent
against the Property or any part of the Property, Borrower shall obtain a
discharge and release of any Liens and Encumbrances within thirty (30) days
after receipt of notice of their existence.

 

-7-



--------------------------------------------------------------------------------

ARTICLE III

INSURANCE

 

Section 3.01 REQUIRED INSURANCE AND TERMS OF INSURANCE POLICIES.

 

(a) During the term of this Mortgage, Borrower at its sole cost and expense must
provide insurance policies and certificates of insurance satisfactory to Lender
as to amounts, types of coverage and the companies underwriting these coverages.
In no event shall such policies be terminated or otherwise allowed to lapse.
Borrower shall be responsible for its own deductibles. Borrower shall also pay
for any insurance, or any increase of policy limits, not described in this
Mortgage which Borrower requires for its own protection or for compliance with
government statutes. Borrower’s insurance shall be primary and without
contribution from any insurance procured by Lender. Insurance coverage may be
provided pursuant to a blanket policy or policies maintained by Florida East
Coast Industries, Inc. (“FECI”), covering FECI and all of its subsidiaries,
including Flagler Development Company, as Borrower.

 

Policies of insurance shall be delivered to Lender in accordance with the
following requirements unless otherwise Approved in writing by the Lender:

 

(i) All Risk Property insurance on all Improvements and the Personal Property,
including contingent liability from Operation of Building Laws, Demolition Costs
and Increased Cost of Construction endorsements, in each case (1) in an
aggregate amount, for the Property and all Other Properties (as defined in
ARTICLE XV hereof) not less than that required in the Defined Terms, with a
waiver of depreciation and with a Replacement Cost Endorsement; (2) containing
an agreed amount endorsement with respect to the Improvements waiving all
co-insurance provisions; (3) providing for no deductible in excess of $100,000;
and (4) containing an “Ordinance or Law Coverage” or “Enforcement” endorsement
if any of the Improvements or the use of the Property shall constitute
non-conforming structures or uses.

 

(ii) Commercial General Liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about the
Property, such insurance (1) to be on the so-called “occurrence” form as to the
primary limits and on the “claims made with tail coverage” form as to excess
liability limits, with a combined single limit of not less than the amount set
forth in the Defined Terms; (2) to continue at not less than this limit until
required to be changed by Lender in writing by reason of changed economic
conditions making such protection inadequate; and (3) to cover at least the
following hazards: (A) premises and operations; (B) products and completed
operations on an “if any” basis; (C) independent contractors; (D) blanket
contractual liability for all written and oral contracts; and (E) contractual
liability covering the indemnities contained in this Mortgage to the extent
available.

 

(iii) Business Income insurance in an amount not less the amount set forth in
the Defined Terms. “Business Income” shall mean the sum of (1) the total
anticipated gross income from occupancy of the Property, (2) the amount of all
charges (such as, but not limited to, operating expenses, insurance premiums and
taxes) which are the obligation of tenants or occupants to Borrower, (3) the
fair market rental value of any portion of the Property which is occupied by
Borrower, and (4) any other amounts payable to Borrower or to any affiliate of
Borrower pursuant to leases.

 

(iv) If Lender determines at any time that any part of the Property is located
in an area identified on a Flood Hazard Boundary Map or Flood Insurance Rate Map
issued by the Federal Emergency Management Agency as having special flood
hazards and flood insurance has been made available, Borrower will maintain a
flood insurance policy meeting the requirements of the current guidelines of the
Federal

 

-8-



--------------------------------------------------------------------------------

Insurance Administration with a generally acceptable insurance carrier, in an
amount not less than the lesser of (1) the outstanding principal balance of the
Loan or (2) the maximum amount of insurance which is available under the
National Flood Insurance Act of 1968, the Flood Disaster Protection Act of 1973
or the National Flood Insurance Reform Act of 1994, as amended.

 

(v) During the period of any construction or renovation or alteration of the
Improvements, a so-called “Builder’s All Risk” insurance policy in non-reporting
form for any Improvements under construction, renovation or alteration
including, without limitation, for demolition and increased cost of construction
or renovation, in an amount Approved by Lender including an Occupancy
endorsement and Worker’s Compensation Insurance covering all persons engaged in
the construction, renovation or alteration in an amount at least equal to the
minimum required by statutory limits of the State.

 

(vi) Workers’ Compensation insurance, subject to the statutory limits of the
State, and employer’s liability insurance with a limit of at least $1,000,000
per accident and per disease per employee, and $1,000,000 for disease in the
aggregate in respect of any work or operations on or about the Property, or in
connection with the Property or its operations (if applicable).

 

(vii) Boiler & Machinery insurance (which may be included in the All Risk
Property insurance policy provided under Subsection (a)(i) above) covering the
major components of the central heating, air conditioning and ventilating
systems, boilers, other pressure vessels, high pressure piping and machinery,
elevators and escalators, if any, and other similar equipment installed in the
Improvements, in an amount equal to one hundred percent (100%) of the full
replacement cost of all equipment installed in, on or at the Improvements. These
policies shall insure against physical damage to and loss of occupancy and use
of the Improvements arising out of an accident or breakdown.

 

(viii) Insurance from and against all losses, damages, costs, expenses, claims
and liabilities related to or arising from acts of terrorism, of such types,
with coverage in the amount of $105,000,000, with such deductibles, and issued
by such companies as may be reasonably required by Lender.

 

(ix) Such other insurance as may from time to time be reasonably required by
Lender against other insurable hazards, including, but not limited to,
vandalism, sinkhole and mine subsidence, and insurance to cover environmental
contamination of the Property.

 

(b) Lender’s interest must be clearly stated by endorsement in the insurance
policies described in this Section 3.01 as follows:

 

(i) The policies of insurance referenced in Subsections (a)(i), (a)(iii),
(a)(iv), (a)(v) and (a)(vii) of this Section 3.01 shall identify Lender under
the New York Standard Mortgagee Clause (non-contributory) endorsement.

 

(ii) The insurance policy referenced in Section 3.01(a)(ii) shall name Lender as
an additional insured.

 

(iii) All of the policies referred to in Section 3.01 shall provide for at least
thirty (30) days’ written notice to Lender in the event of policy cancellation
and/or material change.

 

(c) All the insurance companies must be authorized to do business in New York
State and the State and be Approved by Lender. The insurance companies must have
a general policy rating of A or better

 

-9-



--------------------------------------------------------------------------------

and a financial class of X or better by A.M. Best Company, Inc. and a claims
paying ability of BBB or better according to Standard & Poors. If there are any
Securities (as defined in Section 12.01) issued with respect to this Loan which
have been assigned a rating by a credit rating agency Approved by Lender (a
“Rating Agency”), the insurance company shall have a claims paying ability
rating by such Rating Agency equal to or greater than the rating of the highest
class of the Securities. Borrower shall deliver evidence satisfactory to Lender
of payment of premiums due under the insurance policies.

 

(d) Certified copies of the policies, and any endorsements, shall be made
available for inspection by Lender upon request. If any policy is canceled
before the Loan is satisfied, and Borrower fails to immediately procure
replacement insurance, Lender reserves the right but shall not have the
obligation immediately to procure replacement insurance at Borrower’s cost.

 

(e) Borrower shall be required during the term of the Loan to continue to
provide Lender with original renewal policies or replacements of the insurance
policies referenced in Section 3.01(a). Lender may accept Certificates of
Insurance evidencing insurance policies referenced in Subsections (a)(ii),
(a)(iv), and (a)(vi) of this Section 3.01 instead of requiring the actual
policies. Lender shall be provided with renewal Certificates of Insurance, or
Binders, not less than fifteen (15) days prior to each expiration. The failure
of Borrower to maintain the insurance required under this ARTICLE III shall not
constitute a waiver of Borrower’s obligation to fulfill these requirements.

 

(f) All binders, policies, endorsements, certificates, and cancellation notices
are to be sent to the Lender’s Address for Insurance Notification as set forth
in the Defined Terms until changed by notice from Lender.

 

Section 3.02 ADJUSTMENT OF CLAIMS. Borrower hereby authorizes and empowers
Lender to use commercially reasonably efforts and to cooperate with Borrower to
settle, adjust or compromise any claims for damage to, or loss or destruction
of, all or a portion of the Property, regardless of whether there are Insurance
Proceeds available or whether any such Insurance Proceeds are sufficient in
amount to fully compensate for such damage, loss or destruction. Nevertheless,
no final settlement, adjustment or compromise of any such claim shall be made by
the Borrower without the Lender’s written consent, which shall not be
unreasonably withheld or delayed. Should an Event of Default have occurred and
be continuing, the Lender shall be empowered to settle, adjust or compromise any
such claim.

 

Section 3.03 ASSIGNMENT TO LENDER. In the event of the foreclosure of this
Mortgage or other transfer of the title to the Property in extinguishment of the
Loan, all right, title and interest of Borrower in and to any insurance policy,
or premiums or payments in satisfaction of claims or any other rights under
these insurance policies and any other insurance policies covering the Property
shall pass to the transferee of the Property, except to the extent such coverage
is provided pursuant to a blanket policy or policies maintained by FECI covering
FECI and all of its subsidiaries, including Gran Central-Deerwood North, LLC, as
Borrower.

 

ARTICLE IV

BOOKS, RECORDS AND ACCOUNTS

 

Section 4.01 BOOKS AND RECORDS. Borrower shall keep adequate books and records
of account in accordance with generally accepted accounting principles (“GAAP”),
or in accordance with other methods acceptable to Lender in its sole discretion,
consistently applied and furnish or cause to be furnished to Lender:

 

(a) quarterly certified rent rolls signed and dated by Borrower, detailing the
names of all tenants of the Improvements, the portion of Improvements occupied
by each tenant, the base rent and any other charges payable under each Lease (as
defined in Section 5.02) and the term of each Lease, including the expiration
date, and any other information as is reasonably required by Lender, within
thirty (30) days after the end of each fiscal quarter;

 

-10-



--------------------------------------------------------------------------------

(b) a quarterly operating statement of the Property and year to date operating
statements detailing the total revenues received, total expenses incurred, total
cost of all capital improvements, total debt service and total cash flow, to be
prepared and certified by Borrower in the form required by Lender, and if
available, any quarterly operating statement prepared by an independent
certified public accountant, within thirty to sixty (30-60) days after the close
of each fiscal quarter of Borrower;

 

(c) an annual balance sheet and profit and loss statement of each of the Liable
Parties in the form required by Lender, prepared and certified by such Liable
Party, as the case may be, and any audited financial statements prepared by or
for FECI (and each Liable Party, should such Liable Party hereafter obtain
audited financial statements) within ninety (90) days after the close of each
fiscal year of Borrower and FECI, as the case may be; and

 

(d) an annual operating budget presented on a monthly basis consistent with the
annual operating statement described above for the Property including cash flow
projections for the upcoming year and all proposed capital replacements and
improvements at least fifteen (15) days prior to the start of each calendar
year.

 

Section 4.02 PROPERTY REPORTS. Upon request from Lender or its representatives
and designees, Borrower shall furnish in a timely manner to Lender a property
management report for the Property, showing the number of inquiries made and/or
rental applications received from tenants or prospective tenants and deposits
(including security deposits) received from tenants and any other information
requested by Lender, in reasonable detail and certified by Borrower (or an
officer, general partner, member or principal of Borrower if Borrower is not an
individual) to be true and complete, but no more frequently than quarterly.

 

Section 4.03 ADDITIONAL MATTERS.

 

(a) Borrower shall furnish and shall cause each of the other Liable Parties to
furnish to Lender with such other additional financial or management information
as may, from time to time, be reasonably required by Lender or the rating
agencies in form and substance satisfactory to Lender or any applicable Rating
Agency.

 

(b) Borrower shall furnish Lender and its agents convenient facilities at the
office where such books and records are located for the examination and audit of
any such books and records.

 

(c) Lender and its representatives shall have the right upon prior written
notice to examine and audit, at any time, if an Event of Default has occurred
and is continuing and otherwise on an annual basis, the records, books,
management and other papers of each Liable Party which reflect upon such Liable
Party’s financial condition and/or the income, expenses and operations of the
Property, at the Property or at any office regularly maintained by such Liable
Party where the books and records are located. Lender shall have the right upon
notice to make copies and extracts from the foregoing records and other papers.

 

-11-



--------------------------------------------------------------------------------

ARTICLE V

LEASES AND OTHER AGREEMENTS AFFECTING THE PROPERTY

 

Section 5.01 BORROWER’S REPRESENTATIONS AND WARRANTIES.

 

Borrower represents and warrants to Lender as follows:

 

(a) There are now in existence no leases or occupancy agreements affecting the
Property except those leases and amendments listed on the Rent Roll delivered to
the Lender as of the date hereof, and Borrower has delivered to Lender true,
correct and complete copies of all leases, including amendments (collectively,
“Existing Leases”) and all guaranties and amendments of guaranties given in
connection with the Existing Leases (the “Guaranties”).

 

(b) There are no defaults by Borrower under the Existing Leases and Guaranties
and, to the best knowledge of Borrower, there are no defaults by any tenants
under the Existing Leases or any guarantors under the Guaranties except as
otherwise previously disclosed in writing to Lender. The Existing Leases and the
Guaranties are in full force and effect.

 

(c) To the best knowledge of Borrower, none of the tenants now occupying 10% or
more of the Property or having a current lease affecting 10% or more of the
Property is the subject of any bankruptcy, reorganization or insolvency
proceeding or any other debtor-creditor proceeding except as otherwise
previously disclosed in writing to Lender.

 

(d) Except as may be provided therein for specific purposes (e.g., a purchase
option, lease relocation right, etc.) no Existing Leases may be amended,
terminated or canceled unilaterally by a tenant and no tenant may be released
from its obligations, except in the event of (i) material damage to, or
destruction of, the Property or (ii) condemnation.

 

Section 5.02 ASSIGNMENT OF LEASES. In order to further secure payment of the
Secured Indebtedness and the performance of Borrower’s obligations under the
Loan Documents, Borrower absolutely, presently and unconditionally grants,
assigns and transfers to Lender all of Borrower’s right, title, interest and
estate in, to and under (i) all of the Existing Leases and Guaranties affecting
the Property and (ii) all of the future leases, lease amendments, guaranties and
amendments of guaranties affecting the Property and (iii) the Rents and Profits.
So long as no Event of Default exists, Borrower shall have a license to receive
and use the Rents and Profits. This license shall be terminable at the sole
option of Lender, without regard to the adequacy of its security under this
Mortgage, upon written notice to Borrower, upon the occurrence of an Event of
Default. The Existing Leases and Guaranties and all future leases, lease
amendments, guaranties and amendments of guaranties are collectively referred to
as the “Leases.”

 

Section 5.03 PERFORMANCE OF OBLIGATIONS.

 

(a) Borrower shall perform all of its obligations under any and all Leases. If
any of the acts described in this Section are done without the written consent
of Lender, at the option of Lender, they shall be of no force or effect and
shall constitute a default under this Mortgage.

 

(b) Borrower agrees to furnish Lender executed copies of all Leases entered into
after the Acceptance Date. Borrower shall not, without the express written
consent of Lender, (i) hereafter enter into or extend any Lease unless the Lease
complies with the Leasing Guidelines which are attached to this Mortgage

 

-12-



--------------------------------------------------------------------------------

as Exhibit “B”, or (ii) cancel or terminate any Leases except in the case of a
default unless Borrower has entered into new Leases covering all of the premises
of the Leases being terminated or surrendered, or (iii) modify or amend any
Leases in any material way or reduce the rent, or (iv) unless the tenants remain
liable under the Leases, consent to an assignment of the tenant’s interest or to
a subletting of the demised premises under any Lease, or (v) accept payment of
advance rents or security deposits in an amount in excess of one month’s rent or
(vi) enter into any options to purchase the Property.

 

Section 5.04 SUBORDINATE LEASES. Each Lease affecting the Property entered into
after the Acceptance Date hereof shall be absolutely subordinate to the lien of
this Mortgage and shall also contain a provision, satisfactory to Lender, to the
effect that in the event of the judicial or non-judicial foreclosure of the
Property, at the election of the acquiring foreclosure purchaser, the particular
Lease shall not be terminated and the tenant shall attorn to the purchaser.

 

Section 5.05 LEASING COMMISSIONS. Borrower covenants and agrees that all
contracts and agreements relating to the Property requiring the payment of
leasing commissions, management fees or other similar compensation shall (i)
provide that the obligation will not be enforceable against Lender and (ii) be
subordinate to the lien of this Mortgage. Lender will be provided evidence of
Borrower’s compliance with this Section upon request.

 

ARTICLE VI

ENVIRONMENTAL HAZARDS

 

Section 6.01 REPRESENTATIONS AND WARRANTIES. Borrower hereby represents,
warrants, covenants and agrees to and with Lender that (a) except as previously
disclosed by the Borrower to the Lender or contained in an environmental site
assessment of the Property provided to the Lender and approved by the Lender
(“Borrower’s Disclosures”) (i) neither Borrower nor, to the best of Borrower’s
knowledge, after due inquiry, any tenant, subtenant or occupant of the Property,
has at any time placed, suffered or permitted the presence of any Hazardous
Materials (as defined in Section 6.05) at, on, under, within or about the
Property except in accordance with applicable Requirements of Environmental Laws
(as defined in Section 6.06) and except as otherwise disclosed in writing to
Lender by Borrower or contained in an environmental site assessment of the
Property provided to Lender and Approved by Lender in writing and (ii) all
operations or activities upon the Property, and any use or occupancy of the
Property by Borrower are presently and shall in the future be in compliance with
all Requirements of Environmental Laws (as defined in Section 6.06), (iii)
Borrower does not know of, and has not received, any written or oral notice of
other communication from any person or entity (including, without limitation, a
governmental entity) relating to Hazardous Materials or Remedial Work pertaining
thereto, of possible liability of any person or entity pursuant to any
Requirements of Environmental Laws, other environmental conditions in connection
with the Property, or any actual administrative or judicial proceedings in
connection with any of the foregoing, and (b) Borrower (i) will use best efforts
to assure that any tenant, subtenant or occupant of the Property shall in the
future be in compliance with all Requirements of Environmental Laws, (ii)
Borrower shall not do or authorize any tenant or other user of the Property to
do any act that materially increases the dangers to human health or the
environment, poses an unreasonable risk of harm to any person or entity (whether
on or off the Property), impairs or may impair the value of the Property, is
contrary to any requirement of any insurer, constitutes a public or private
nuisance, constitutes waste, or violates any covenant, condition, agreement or
easement applicable to the Property, and (iii) Borrower has truthfully and fully
provided to Lender, in writing, any and all information relating to
environmental conditions in, on, under or from the Property that is known to
Borrower and that is contained in Borrower’s files and records, including,
without limitation, any reports relating to Hazardous Materials in, on, under or
from the Property and/or to the environmental condition of the Property.

 

-13-



--------------------------------------------------------------------------------

Section 6.02 REMEDIAL WORK. In the event any investigation or monitoring of site
conditions or any clean-up, containment, restoration, removal or other remedial
work (collectively, the “Remedial Work”) is required under any Requirements of
Environmental Laws, Borrower shall perform or cause to be performed the Remedial
Work in compliance with the applicable law, regulation, order or agreement. All
Remedial Work shall be performed by one or more contractors, selected by
Borrower and Approved in advance in writing by Lender, and under the supervision
of a consulting engineer, selected by Borrower and Approved in advance in
writing by Lender. All costs and expenses of Remedial Work shall be paid by
Borrower including, without limitation, the charges of the contractor(s) and/or
the consulting engineer, and Lender’s reasonable attorneys’, architects’ and/or
consultants’ fees and costs incurred in connection with monitoring or review of
the Remedial Work. In the event Borrower shall fail to timely commence, or cause
to be commenced, or fail to diligently prosecute to completion, the Remedial
Work, Lender may, but shall not be required to, cause such Remedial Work to be
performed, subject to the provisions of Section 11.05 and Section 11.06.

 

Section 6.03 ENVIRONMENTAL SITE ASSESSMENT. Lender shall have the right, at any
time and from time to time, to undertake an environmental site assessment on the
Property, including any testing that Lender may determine, in its sole
discretion, is necessary or desirable to ascertain the environmental condition
of the Property and the compliance of the Property with Requirements of
Environmental Laws. Borrower shall cooperate fully with Lender and its
consultants performing such assessments and tests. If Lender undertakes such
assessments because Lender reasonably believes contamination has occurred, or if
the assessment reveals contamination not previously known to Lender, the expense
of such assessment shall be paid by the Borrower. Otherwise, any such assessment
shall be at Lender’s expense.

 

Section 6.04 UNSECURED OBLIGATIONS. No amounts which may become owing by
Borrower to Lender under this ARTICLE VI or under any other provision of this
Mortgage as a result of a breach of or violation of this ARTICLE VI shall be
secured by this Mortgage. The obligations shall continue in full force and
effect and any breach of this ARTICLE VI shall constitute an Event of Default.
The lien of this Mortgage shall not secure (i) any obligations evidenced by or
arising under the Indemnity Agreement (“Unsecured Obligations”), or (ii) any
other obligations to the extent that they are the same or have the same effect
as any of the Unsecured Obligations. The Unsecured Obligations shall continue in
full force, and any breach or default of any such obligations shall constitute a
breach or default under this Mortgage but the proceeds of any foreclosure sale
shall not be applied against Unsecured Obligations. Nothing in this Section
shall in any way limit or otherwise affect the right of Lender to obtain a
judgment in accordance with applicable law for any deficiency in recovery of all
obligations that are secured by this Mortgage following foreclosure,
notwithstanding that the deficiency judgment may result from diminution in the
value of the Property by reason of any event or occurrence pertaining to
Hazardous Materials or any Requirements of Environmental Laws.

 

Section 6.05 HAZARDOUS MATERIALS.

 

“Hazardous Materials” shall include without limitation:

 

(a) Those substances included within the definitions of “hazardous substances,”
“hazardous materials,” “toxic substances,” or “solid waste” in the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980 as amended, 42
U.S.C. Sections 9601 et seq., the Resource Conservation and Recovery Act of
1976, 42 U.S.C. Sections 6901 et seq., and the Hazardous Materials
Transportation Act, 49 U.S.C. Sections 1801 et seq., and in the regulations
promulgated pursuant to said laws;

 

(b) Those substances defined as “hazardous wastes” in Chapter 403 of the Florida
Statutes and in the regulations promulgated pursuant to such laws;

 

-14-



--------------------------------------------------------------------------------

(c) Those chemicals regulated or prohibited under state or federal laws which
are known to cause cancer or reproductive toxicity, as published pursuant to
applicable state or federal statutes, if any (provided, however, that alcoholic
beverages, tobacco products and FDA approved pharmaceutical and bio-products
shall not be considered Hazardous Materials for purposes of this definition);

 

(d) Those substances listed in the United States Department of Transportation
Table (49 CFR 172.101 and amendments thereto) or by the Environmental Protection
Agency (or any successor agency) as hazardous substances (40 CFR Part 302 and
amendments thereto);

 

(e) Any material, waste or substance which is (A) petroleum, (B) asbestos, (C)
polychlorinated biphenyls, (D) designated as a “hazardous substance” pursuant to
Section 311 of the Clean Water Act, 33 U.S.C. Section 1251 et seq. (33 U.S.C.
Section 1321) or listed pursuant to Section 307 of the Clean Water Act (33
U.S.C. Section 1317); (E) a chemical substance or mixture regulated under the
Toxic Substances Control Act of 1976, 15 U.S.C. Sections 2601 et seq.; (F)
flammable explosives; or (G) radioactive materials; and

 

(f) Such other substances, materials and wastes which are or become regulated as
hazardous or toxic under applicable local, state or federal law, or the United
States government, or which are classified as hazardous or toxic under federal,
state, or local laws or regulations, except those excluded in Section 6.05(c)
above.

 

Section 6.06 REQUIREMENTS OF ENVIRONMENTAL LAWS. “Requirements of Environmental
Laws” means all requirements of environmental, ecological, health, or industrial
hygiene laws or regulations or rules of common law related to the Property,
including, without limitation, all requirements imposed by any environmental
permit, law, rule, order, or regulation of any federal, state, or local
executive, legislative, judicial, regulatory, or administrative agency, which
relate to (i) exposure to Hazardous Materials; (ii) pollution or protection of
the air, surface water, ground water, land; (iii) solid, gaseous, or liquid
waste generation, treatment, storage, disposal, or transportation; or (iv)
regulation of the manufacture, processing, distribution and commerce, use, or
storage of Hazardous Materials.

 

ARTICLE VII

CASUALTY, CONDEMNATION AND RESTORATION

 

Section 7.01 BORROWER’S REPRESENTATIONS.

 

Borrower represents and warrants as follows:

 

(a) Except as expressly Approved by Lender in writing, no casualty or damage to
any part of the Property which would cost more than $50,000 to restore or
replace has occurred which has not been fully restored or replaced.

 

(b) No part of the Property has been taken in condemnation or other similar
proceeding or transferred in lieu of condemnation, nor has Borrower received
notice of any proposed condemnation or other similar proceeding affecting the
Property.

 

(c) There is no pending proceeding for the total or partial condemnation of the
Property.

 

-15-



--------------------------------------------------------------------------------

Section 7.02 RESTORATION.

 

(a) Borrower shall give prompt written notice of any casualty to the Property to
Lender whether or not required to be insured against. The notice shall describe
the nature and cause of the casualty and the extent of the damage to the
Property. Borrower covenants and agrees to commence and diligently pursue to
completion the Restoration.

 

(b) Borrower assigns to Lender all Insurance Proceeds which Borrower is entitled
to receive in connection with a casualty whether or not such insurance is
required under this Mortgage, and Lender shall apply such proceeds as provided
herein. In the event of any damage to or destruction of the Property, and
provided (i) an Event of Default does not currently exist, and (ii) Lender has
determined that (1) there has not been an Impairment of the Security (as defined
in Section 7.02(c)), and (2) the repair, restoration and rebuilding of any
portion of the Property that has been partially damaged or destroyed (the
“Restoration”) can be accomplished in full compliance with all Requirements to
the same condition, character and general utility as nearly as possible to that
existing prior to the casualty and not resulting in an Impairment of Security as
defined in Section 7.02(c) hereof, the Net Insurance Proceeds shall be applied
to the Cost of Restoration in accordance with the terms of this Article. Lender
shall hold and disburse the Insurance Proceeds less the cost, if any, to Lender
of recovering the Insurance Proceeds including, without limitation, reasonable
attorneys’ fees and expenses, and adjusters’ fees (the “Net Insurance Proceeds”)
to the Restoration.

 

(c) For the purpose of this Article, “Impairment of Security” shall mean that,
based upon Lender’s commercially reasonable projections, twelve (12) months
after the date of the damage, destruction, condemnation or casualty, (i) the
ratio of the annual cash flow derived from the Property to the annual debt
service for the Loan will be less than 1.40:1, as determined in accordance with
GAAP, or (ii) the ratio of the remaining balance of the Loan to the value of the
Property (which will be determined by Lender in Lender’s sole discretion acting
in good faith and which may, at Lender’s sole discretion, be based on MAI
appraisal) will be greater than the ratio resulting from dividing the
outstanding principal balance of the Loan by the agreed value of the Property as
of the Acceptance Date, as shown on Exhibit “B” to the Application, minus three
percent (3%).

 

(d) If the Net Insurance Proceeds are to be used for the Restoration in
accordance with this Article, Borrower shall comply with Lender’s Requirements
For Restoration as set forth in Section 7.04 below. Upon Borrower’s satisfaction
and completion of the Requirements For Restoration and upon confirmation that
there is no Event of Default then existing, Lender shall pay any remaining
Restoration Funds (as defined in Section 7.04 below) then held by Lender to
Borrower.

 

(e) In the event that the conditions for Restoration set forth in this Section
have not been met, after notice to the Borrower and opportunity to cure as
provided in Section 7.04(c) hereof, Lender may, at its option, apply the Net
Insurance Proceeds to the reduction of the Loan and Lender may declare the Loan
immediately due and payable. After payment in full of the Loan, so long as no
other Event of Default has occurred and is continuing, any remaining Restoration
Funds shall be paid to Borrower.

 

Section 7.03 CONDEMNATION.

 

(a) If the Property or any part of the Property is taken by reason of any
condemnation or similar eminent domain proceeding, or by a grant or conveyance
in lieu of condemnation or eminent domain (“Condemnation”), Lender shall be
entitled to all compensation, awards, damages, proceeds and payments or relief
for the Condemnation (“Condemnation Proceeds”), and Lender shall apply such
proceeds as provided

 

-16-



--------------------------------------------------------------------------------

herein. At its option, Lender shall be entitled to commence, appear in and
prosecute in its own name any action or proceeding or to make any compromise or
settlement in connection with such Condemnation. Borrower hereby irrevocably
constitutes and appoints Lender as its attorney-in-fact, which appointment is
coupled with an interest, to commence, appear in and prosecute any action or
proceeding or to make any compromise or settlement in connection with any such
Condemnation.

 

(b) Borrower assigns to Lender all Condemnation Proceeds which Borrower is
entitled to receive and Lender shall apply such proceeds as provided herein. In
the event of any Condemnation, and provided (i) an Event of Default does not
currently exist, and (ii) Lender has determined that (1) there has not been an
Impairment of the Security, and (2) the Restoration of any portion of the
Property that has not been taken can be accomplished in full compliance with all
Requirements to the same condition, character and general utility as nearly as
possible to that existing prior to the taking and not resulting in an Impairment
of Security as defined in Section 7.02(e) hereof, then Borrower shall commence
and diligently pursue to completion the Restoration. Lender shall hold and
disburse the Condemnation Proceeds less the cost, if any, to Lender of
recovering the Condemnation Proceeds including, without limitation, reasonable
attorneys’ fees and expenses, and adjusters’ fees (the “Net Condemnation
Proceeds”) to the Restoration. Notwithstanding the foregoing, if the
Condemnation is of such a nature that no Restoration of the Property is required
(e.g., a portion of the Property not improved with buildings or other
improvements is taken for road widening purposes), then Lender may either apply
the Net Condemnation Proceeds to reduction of the Loan or disburse the same to
the Borrower without requiring any further action on the part of the Borrower,
so long as no Event of Default has occurred and is continuing and no Impairment
of Security has resulted from such taking.

 

(c) In the event the Net Condemnation Proceeds are to be used for the
Restoration, Borrower shall comply with Lender’s Requirements For Restoration as
set forth in Section 7.04 below. Upon Borrower’s satisfaction and completion of
the Requirements For Restoration and upon confirmation that there is no Event of
Default then existing, Lender shall pay any remaining Restoration Funds (as
defined in Section 7.04 below) then held by Lender to Borrower.

 

(d) In the event that Restoration is required, the conditions for Restoration
set forth in this Section have not been met, Lender may, at its option, after
notice to the Borrower and opportunity to cure as provided in Section 7.04(c)
below, apply the Net Condemnation Proceeds to the reduction of the Loan and
Lender may declare the Loan immediately due and payable. After payment in full
of the Loan, so long as no other Event of Default hereunder has occurred and is
continuing, any remaining Restoration Funds shall be paid to Borrower.

 

Section 7.04 REQUIREMENTS FOR RESTORATION. Unless otherwise expressly agreed in
a writing signed by Lender, the following are the Requirements For Restoration:

 

(a) If the Net Insurance Proceeds or Net Condemnation Proceeds are to be used
for the Restoration, prior to the commencement of any Restoration work (the
“Work”), Borrower shall provide Lender for its review and written Approval (i)
complete plans and specifications for the Work which (A) have been approved by
all required governmental authorities, (B) have been approved by an architect
satisfactory to Lender (the “Architect”) and (C) are accompanied by Architect’s
signed statement of the total estimated cost of the Work (the “Approved Plans
and Specifications”); (ii) the amount of money which Lender reasonably
determines will be sufficient when added to the Net Insurance Proceeds or
Condemnation Proceeds to pay the entire cost of the Restoration (collectively
referred to as the “Restoration Funds”); (iii) a building permit evidencing that
the Approved Plans and Specifications and the Work are in compliance with all
Requirements; (iv) an executed contract for construction with a contractor
satisfactory to Lender (the “Contractor”) in a form Approved by Lender in
writing; and (v) if required by the Lender, a surety bond and/or guarantee of
payment

 

-17-



--------------------------------------------------------------------------------

with respect to the completion of the Work. Any such bond or guarantee shall be
satisfactory to Lender in form and amount and shall be signed by a surety or
other entities who are reasonably acceptable to Lender. Lender shall provide
Borrower with Lender’s written Approval or disapproval of the foregoing items
(i) within seven (7) business days after receipt thereof for Restoration
contemplating a cost of $1,000,000 or less and (ii) within a reasonable time
after receipt thereof for Restoration contemplating a cost greater than
$1,000,000; if disapproved, Lender will specify the reasons for disapproval in
writing.

 

(b) Borrower shall not commence the Work, other than temporary work to protect
the Property or prevent interference with business, until Borrower shall have
complied with the requirements of subsection (a) of this Section 7.04. So long
as there does not currently exist an Event of Default and the following
conditions have been complied with or, in Lender’s discretion, waived, Lender
shall disburse the Restoration Funds in increments to Borrower, from time to
time as the Work progresses:

 

(i) Architect or a developer shall be in charge of the Work.

 

(ii) Lender shall disburse the Restoration Funds directly or through escrow with
a title company selected by Borrower and Approved by Lender, upon not less than
ten (10) days’ prior written notice from Borrower to Lender and Borrower’s
delivery to Lender of (1) Borrower’s written request for payment (a “Request for
Payment”) accompanied by a certificate by Architect in a form satisfactory to
Lender which states that (A) all of the Work completed to that date has been
completed in compliance with the Approved Plans and Specifications and in
accordance with all Requirements, (B) the amount requested has been paid or is
then due and payable and is properly a part of the cost of the Work, and (C)
when added to all sums previously paid by Lender, the requested amount does not
exceed the value of the Work completed to the date of such certificate; and (2)
evidence satisfactory to Lender that the balance of the Restoration Funds
remaining after making the payments shall be sufficient to pay the balance of
the cost of the Work. Each Request for Payment shall be accompanied by (x)
waivers of liens covering that part of the Work previously paid for, if any (y)
a title search or by other evidence satisfactory to Lender that no mechanic’s or
materialmen’s liens or other similar liens for labor or materials supplied in
connection with the Work have been filed against the Property and not discharged
of record, and (z) an endorsement to Lender’s title policy insuring that no
encumbrance exists on or affects the Property other than the Permitted
Exceptions.

 

(iii) The final Request for Payment shall be accompanied by (1) a final
certificate of occupancy or other evidence of approval of appropriate
governmental authorities for the use and occupancy of the Improvements, (2) a
certificate from the Architect that the Restoration has been completed in
accordance with the Approved Plans and Specifications and all Requirements, (3)
evidence that the costs of the Restoration have been paid in full, and (4)
evidence that no mechanic’s or similar liens for labor or material supplied in
connection with the Restoration are outstanding against the Property, including
final waivers of liens covering all of the Work and an endorsement to Lender’s
title policy insuring that no encumbrance exists on or affects the Property
other than the Permitted Exceptions.

 

(c) If (i) within sixty (60) days after the occurrence of any damage,
destruction or condemnation requiring Restoration, Borrower fails to submit to
Lender and receive Lender’s Approval of plans and specifications or fails to
deposit with Lender the additional amount necessary to accomplish the
Restoration as provided in subparagraph (a) above, or (ii) after such plans and
specifications are Approved by all such governmental authorities and Lender,
Borrower fails to commence promptly or diligently continue to completion the
Restoration, or (iii) Borrower becomes delinquent in payment to mechanics,
materialmen or others for the costs incurred in connection with the Restoration,
or (iv) there exists an Event of Default, then, in addition to all of the rights
herein set forth and after thirty (30) days’ written notice of the
non-fulfillment of

 

-18-



--------------------------------------------------------------------------------

one or more of these conditions, Lender may apply the Restoration Funds to the
reduction of the Loan, and at Lender’s option and in its sole discretion, Lender
may declare the Loan immediately due and payable together with the Prepayment
Fee.

 

ARTICLE VIII

REPRESENTATIONS OF BORROWER

 

Section 8.01 ERISA. Borrower hereby represents, warrants and agrees that: (i) it
is acting on its own behalf and that it is not an employee benefit plan as
defined in Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), which is subject to Title 1 of ERISA, nor a plan as
defined in Section 4975(e)(1) of the Internal Revenue Code of 1986, as amended
(each of the foregoing hereinafter referred to collectively as a “Plan”); (ii)
Borrower’s assets do not constitute “plan assets” of one or more such Plans
within the meaning of Department of Labor Regulation Section 2510.3-101; and
(iii) it will not be reconstituted as a Plan or as an entity whose assets
constitute “plan assets”.

 

Section 8.02 NON-RELATIONSHIP. Neither Borrower nor any general partner,
director, member or officer of Borrower nor, to Borrower’s knowledge, any person
who is a Borrower’s Constituent (as defined in Section 8.03) is (i) a director
or officer of Metropolitan Life Insurance Company (“MetLife”), (ii) a parent,
son or daughter of a director or officer of MetLife, or a descendent of any of
them, (iii) a stepparent, adopted child, stepson or stepdaughter of a director
or officer of MetLife, or (iv) a spouse of a director or officer of MetLife.

 

Section 8.03 NO ADVERSE CHANGE.

 

Borrower represents and warrants that:

 

(a) there has been no material adverse change from the conditions shown in the
application submitted for the Loan by Borrower (“Application”) or in the
materials submitted in connection with the Application in the credit rating or
financial condition of Borrower, or shareholders of Borrower or any entity which
is a shareholder of Borrower, respectively as the case may be (collectively,
“Borrower’s Constituents”).

 

(b) Borrower has delivered to Lender true and correct copies of all Borrower’s
organizational documents and except as expressly Approved by Lender in writing,
there have been no changes in Borrower’s Constituents since the date that the
Application was executed by Borrower.

 

(c) Neither Borrower, nor any of the Borrower’s Constituents, is a debtor in any
bankruptcy, reorganization, insolvency, dissolution or liquidation proceeding,
and to the best knowledge of Borrower, no such proceeding is contemplated or
threatened.

 

(d) Borrower has received reasonably equivalent value for the granting of this
Mortgage.

 

Section 8.04 FOREIGN INVESTOR. Neither Borrower nor any stockholder of Borrower
is, and no legal or beneficial interest in a stockholder of Borrower is or will
be held, directly or indirectly by, a “foreign person” within the meaning of
Sections 1445 and 7701 of the Internal Revenue Code of l986, as amended.

 

-19-



--------------------------------------------------------------------------------

ARTICLE IX

EXCULPATION AND LIABILITY

 

Section 9.01 LIABILITY OF BORROWER.

 

(a) Upon the occurrence of an Event of Default, except as provided in this
Section 9.01, Lender will look solely to the Property and the security under the
Loan Documents for the repayment of the Loan and will not enforce a deficiency
judgment against Borrower. However, nothing contained in this section shall
limit the rights of Lender to proceed against Borrower and/or the Liable
Parties, if any, (i) to enforce any Leases entered into by Borrower or its
affiliates as tenant, guarantees, or other agreements entered into by Borrower
in a capacity other than as borrower or any policies of insurance; (ii) to
recover damages for fraud, material misrepresentation, material breach of
warranty or intentional waste; (iii) to recover any Condemnation Proceeds or
Insurance Proceeds or other similar funds which have been misapplied by Borrower
or which, under the terms of the Loan Documents, should have been paid to
Lender; (iv) following an Event of Default, to recover any tenant security
deposits, tenant letters of credit or other deposits or fees paid to Borrower
that are part of the collateral for the Loan or prepaid rents for a period of
more than 30 days which have not been delivered to Lender; (v) to recover Rents
and Profits received by Borrower after the first day of the month in which an
Event of Default occurs and prior to the date Lender acquires title to the
Property which have not been applied to the Loan or in accordance with the Loan
Documents to operating and maintenance expenses of the Property; (vi) to recover
damages, costs and expenses arising from, or in connection with ARTICLE VI of
this Mortgage pertaining to hazardous materials or the Indemnity Agreement;
(vii) to recover all amounts due and payable pursuant to Section 11.06 and
Section 11.07 of this Mortgage; and/or (viii) to recover actual damages arising
from Borrower’s failure to comply with Section 8.01 of this Mortgage pertaining
to ERISA.

 

(b) In addition to the foregoing exceptions to exculpation in subsection (a)
above, to the extent that the Lender does not require deposits for the payment
of Impositions or Premiums, as contemplated in Section 2.04 hereof, the Lender
may proceed against the Borrower to recover the amount of all sums which were
required to be paid by the Borrower for such purposes but which Borrower has
failed to pay.

 

ARTICLE X

CHANGE IN OWNERSHIP, CONVEYANCE OF PROPERTY

 

Section 10.01 TRANSFER OF PROPERTY, CHANGE IN OWNERSHIP AND COMPOSITION.

 

(a) Limitations on Transfers. Except as otherwise permitted in this Section
10.01, Borrower shall not cause or permit: (i) the Property or any interest in
the Property, to be conveyed, transferred, assigned, encumbered, sold or
otherwise disposed of; or (ii) any merger, reorganization, dissolution or other
change in the ownership structure of Borrower (collectively, “Transfers”).

 

(b) Permitted Transfers. The forgoing prohibitions on Transfers shall not be
applicable to the following (the “Permitted Transfers”): (i) Transfers as a
result of the death of a natural person who is Borrower; (ii) Transfers in
connection with estate planning by a natural person to a spouse, son or daughter
or descendant of either, a stepson or stepdaughter or descendant of either;
(iii) the granting of easements or similar interests to public or private
utilities for the purpose of facilitating utility service to the Property; and
(iv) any Transfer permitted under subsections 10.01(c), (d) or (e), hereof,
Transfers of Property accompanied by a release thereof from this Mortgage as
permitted in Section 10.03 hereof, or any Transfer which occurs in connection
with a Defeasance permitted under Section 10.02 hereof. As used herein, the
terms “Other Loans” and “Other Properties” shall have the meanings attributed to
such terms in ARTICLE XV hereof.

 

-20-



--------------------------------------------------------------------------------

(c) Two Time Transfer Right. Borrower shall have a one-time right to assign and
transfer its obligations under the Loan to a third party in connection with a
sale of the Property, and the Borrower’s said transferee shall likewise have a
one-time right to assign its obligations under the Loan to another third party
transferee (Borrower’s said transferee and such subsequent transferee are
hereinafter sometimes called a “Transferee”), provided that each of the
following conditions shall be satisfied, after giving effect to such Transfer:

 

(i) Borrower or Borrower’s Transferee, as applicable, is not then in default
under this Mortgage, the Loan Documents or the Indemnity Agreement;

 

(ii) Lender has Approved the proposed Transferee, which Approval shall not be
unreasonably withheld;

 

(iii) the proposed Transferee shall be able to make the ERISA representations
set forth in the Loan Documents;

 

(iv) the ratio of the combined annual cash flow derived from the Property and
the Other Properties (as defined in Section 15.01 hereof) to the combined annual
debt service for the Loan shall (x) in the case of the first transfer, be not
less than 1.40:1 and (y) in the case of the second transfer, be not less than
1.45:1, all as determined in accordance with GAAP;

 

(v) The ratio of the aggregate remaining balance of the Loan to the combined
value of the Property and the Other Properties at the time of the Transfer
(which will be determined by Lender at the time of the proposed Transfer in
Lender’s sole discretion acting in good faith and which may, at Lender’s sole
discretion, be based on an MAI appraisal) shall not be greater than 75%. The
maximum ratio shall be calculated by dividing the aggregate outstanding
principal balance of the Loan at the time of Transfer by the combined agreed
value of the Property and the Other Properties as of the date of the Transfer;

 

(vi) Borrower shall pay to the Lender a fee equal to one percent (1%) of the
aggregate outstanding principal balance of the Notes at the time of such
Transfer;

 

(vii) Borrower shall pay to the Lender a processing fee of $20,000 for each
Transfer;

 

(viii) the proposed Transferee shall expressly assume the obligations of the
Liable Parties under Loan Documents and the Indemnity Agreement in a manner
satisfactory to Lender;

 

(ix) the Transferee must have a net worth of at least $100 million, provided,
however, that so long as the Transferee has a net worth of not less than $25
million, the actual net worth of the Transferee may be combined with the net
worth of other entities affiliated with the Transferee (i.e., the parent or
entities affiliated with the Transferee by common ownership and control) to
achieve the minimum net worth of $100 million, so long as such affiliated
entities become Liable Parties under the Loan Documents and execute and deliver
to the Lender a Guaranty (as described in the Application) in form and substance
approved by the Lender;

 

(x) the Transferee must be experienced in the ownership, management and leasing
of properties similar to the Property;

 

-21-



--------------------------------------------------------------------------------

(xi) Borrower or the Transferee shall pay all costs and expenses incurred by the
Lender in connection with the Transfer, including title insurance premiums,
documentation costs and reasonable attorneys’ fees and the cost of any appraisal
required by the Lender.

 

No Transfer permitted hereunder shall (1) in the case of the first Transfer,
release the Borrower, and (2) in the case of the second Transfer, release either
the Borrower or the original Transferee, from such party’s obligations under the
Loan Documents or the Indemnity Agreement with respect to events arising or
occurring prior to the date of such Transfer.

 

(d) Additional Transfer Provisions. The Borrower shall have the following
additional rights to make Transfers which shall not (except for subsection
10.01(d)(iv) below), require Lender’s Approval nor constitute one of the
Transfers permitted in subsection 10.01(c) above (an “Additional Permitted
Transfer”):

 

(i) Transfers of Property. Provided the conditions set forth in subsection
(d)(v) below are met, the Transfer of the Property then owned by the Borrower to
any one entity in which Borrower or Florida East Coast Industries, Inc., a
Florida corporation (“FECI”), shall own, directly or indirectly, at least
fifty-one percent (51%) of the equity interest and retain management control
shall be permitted without the necessity of obtaining Lender’s consent. A
processing fee of $10,000 for each Loan then outstanding shall be required.

 

(ii) Transfers of Ownership Interests in Borrower. Provided the conditions set
forth in subsection (d)(v) below are met, the Transfer of ownership interests in
Borrower to any entity in which Borrower or FECI shall own, directly or
indirectly, at least fifty-one percent (51%) of the equity interest and retain
management control shall be permitted without the necessity of obtaining
Lender’s consent. A processing fee of $10,000 will be required.

 

(iii) Merger of Liable Parties With a Publicly Held Entity. Provided the
conditions set forth in subsection 10.01(d)(v) below are met, Flagler
Development Company or Gran Central-Deerwood North, LLC, or Beacon Station 22,
23 and 24 Limited Partnership, may merge with any publicly held entity without
the consent of Lender. Any reference herein to “Flagler Development Company”,
“Gran Central-Deerwood North, LLC” or “Beacon Station 22, 23 and 24 Limited
Partnership” shall mean each such entity and its successor pursuant to a merger.
A processing fee of $25,000 shall be required.

 

(iv) Mergers of Liable Parties With a Privately Held Entity. Flagler Development
Company, Gran Central-Deerwood North, LLC, or Beacon Station 22, 23 and 24
Limited Partnership may merge with a privately held entity, provided that a
Transfer under this section will be treated as a Transfer referenced in
subsection 10.01(c) above and shall be subject to the conditions stated therein.
Any reference herein to “Flagler Development Company”, “Gran Central-Deerwood
North, LLC” or “Beacon Station 22, 23 and 24 Limited Partnership” shall mean
each such entity or its successor pursuant to a merger.

 

(v) Conditions Applicable to Additional Transfer Provisions. The following
conditions must be met in order to effect the Transfers set forth in subsections
10.01(d)(i), (ii) and (iii) above:

 

(1) there being no Event of Default under the Loan Documents or Indemnity
Agreement;

 

(2) Borrower will have provided Lender with no less than forty-five (45) days
prior written notice of any such Transfer;

 

-22-



--------------------------------------------------------------------------------

(3) the management and day to day operations of the Property shall not change as
a result of such Transfer;

 

(4) at the time of and after such Transfer or merger, Flagler Development
Company or its successor shall have a net worth of at least $100 million,
provided however, that so long as Transferee or surviving entity of a merger (a
“Successor Entity”) has a net worth of not less than $25 million, the actual net
worth of such Successor Entity may be combined with the net worth of such
Successor Entity’s consolidated group of affiliates (i.e., the parent or other
entities affiliated with the Successor Entity by common ownership and control)
to achieve the maximum net worth of $100 million, so long as such affiliated
entities become Liable Parties under the Loan Documents and execute and deliver
to the Lender a Guaranty (as described in the Application) and an Indemnity
Agreement, each in form and substance approved by the Lender;

 

(5) after such Transfer, Flagler Development Company, a Florida corporation, or
FECI, shall retain voting control of the transferee;

 

(6) with respect to any Transfer or merger contemplated above, any new entity
shall execute written agreements in favor of Lender whereby such entity shall
expressly assume the obligations under the Loan Documents and the obligations of
Borrower hereunder, and furthermore, Borrower shall not be released from its
obligations under the Loan Documents and Indemnity Agreement;

 

(7) Borrower shall pay any costs and expenses of Lender in connection with such
transfers or mergers, including attorneys’ fees and expenses, title costs and
title insurance premium and processing fees as set forth above; and the
transferee or successor shall be able to make the ERISA representations set
forth in the Loan Documents.

 

(e) One Time Transfer of Ownership Interest. In the event of a transaction
involving a Transfer of ownership interests in Borrower that does not meet the
provisions of (d) above, Flagler Development Company or FECI shall have a
one-time right to Transfer any or all of its ownership interest in Borrower,
subject to Lender’s Approval, provided that the following conditions shall be
satisfied:

 

(i) Borrower is not then in default under the Loan Documents or the Indemnity
Agreement;

 

(ii) The borrowing entity as newly composed shall be able to make the ERISA
representations set forth in the Loan Documents;

 

(iii) the ratio of the combined annual cash flow derived from the Property and
the Other Properties to the annual debt service for the Loan shall be no less
than 1.40:1, as determined in accordance with GAAP;

 

(iv) the loan-to-value ratio of the aggregate outstanding principal balance of
the Loan to the value of the Property and Other Properties at the time of the
change in the borrowing entity (which will be determined by Lender at the time
of the proposed change in the borrowing entity, in Lender’s sole discretion
acting in good faith and which may, at Lender’s sole discretion, be based on an
MAI appraisal) shall not be greater than 75%. The maximum ratio shall be
calculated by dividing such aggregate outstanding principal balance of the Loan
at the time of transfer by the agreed value of the Property and Other Properties
as of the Transfer;

 

-23-



--------------------------------------------------------------------------------

(v) Borrower shall pay to the Lender a fee equal to one percent (1%) of the
aggregate outstanding principal balance of the Notes at the time of the change
in the borrowing entity;

 

(vi) Borrower shall pay to the Lender a processing fee of $20,000;

 

(vii) the borrowing entity as newly composed shall expressly assume the Loan
Documents and the Indemnity Agreement in a manner satisfactory to Lender;

 

(viii) the borrowing entity as newly composed must have a net worth of at least
$100 million, provided, however, that so long as the borrowing entity has a net
worth of not less than $25 million, the actual net worth of the borrowing entity
may be combined with the net worth of other entities affiliated with the
borrowing entity (i.e., the parent or entities affiliated with the borrowing
entity by common ownership and control) to achieve the minimum net worth of $100
million, so long as such affiliated entities become Liable Parties under the
Loan Documents and execute and deliver to the Lender a Guaranty (as described in
the Application) in form and substance approved by the Lender;

 

(ix) the borrowing entity as newly composed must be experienced in the
ownership, management and leasing of properties similar to the Property;

 

(x) Borrower or the borrowing entity as newly composed shall pay all costs and
expenses incurred by Lender in connection with the Transfer, including title
insurance premiums, documentation costs and reasonable attorneys’ fees and the
cost of any appraisal required by Lender.

 

No Transfer of an ownership interest in Borrower permitted under subsections
10.01(d) or (e) hereof shall release Borrower from its obligations under the
Loan Documents or the Indemnity Agreement with respect to events arising or
occurring prior to the date of such Transfer.

 

A series of Transfers that are part of a common plan of reorganization,
restructuring or change of ownership of Borrower furnished to the Lender at
least forty-five (45) days prior to the first Transfer in such series, provided
such series of Transfers is completed within two (2) years, will be considered a
single Transfer for purposes of a Transfer permitted under this subsection
10.01(e).

 

Notwithstanding anything to the contrary contained in this Section 10.01, in the
event that a Transfer is subject to the Approval of the Lender and the Lender
does not give such approval, Borrower may either prepay the outstanding
principal balance of the Loan, subject to payment of the applicable Prepayment
Fee pursuant to the Notes, respectively, or defease the Loan as provided in
Section 10.02, at the option of the Lender, with forty-five (45) days prior
written notice from the Borrower of Borrower’s intent to make such Transfer.

 

Section 10.02 DEFEASANCE. (a) Should the Lender elect to require defeasance
pursuant to Section 10.01, Borrower may obtain the release of the Property from
the lien of the Mortgage upon the satisfaction of the following conditions
precedent:

 

(i) not less than forty-five (45) days prior written notice to Lender specifying
a regularly scheduled payment date (the “Release Date”) on which the Defeasance
Deposit (hereinafter defined) is to be made;

 

(ii) the payment to Lender of interest accrued and unpaid on the principal
balance of the Note to and including the Release Date, and all other sums then
due and payable under the Note, the Mortgage and the other Loan Documents;

 

-24-



--------------------------------------------------------------------------------

(iii) the payment to Lender of the Defeasance Deposit; and

 

(iv) the delivery to Lender of:

 

(1) a security agreement (the “Defeasance Security Agreement”) in form and
substance satisfactory to Lender, creating a first priority lien on and a
perfected security interest in the Defeasance Collateral Account (as hereinafter
defined) and the U.S. Obligations (as hereinafter defined) and purchased on
behalf of Borrower with the Defeasance Deposit in accordance with this provision
of this Section;

 

(2) a release of the Property from the lien of the Mortgage (for execution by
Lender) in a form acceptable to Lender and appropriate for the jurisdiction in
which the Property is located;

 

(3) a certificate from an officer of Borrower certifying that the requirements
set forth in this Section have been satisfied;

 

(4) an opinion of counsel for Borrower in form and substance and delivered by
counsel satisfactory to Lender, stating, among other things, (x) that Lender has
a perfected first priority security interest in the U.S. Obligations purchased
by Lender on behalf of Borrower and the Defeasance Collateral Account, (y) that
the Defeasance Security Agreement is enforceable against Borrower in accordance
with its terms, and (z) if required by the applicable rating agencies, a
non-consolidation opinion with respect to the Successor Borrower (as hereinafter
defined);

 

(5) evidence in writing from the applicable Rating Agencies to the effect that
such release will not result in a requalification reduction or withdrawal of any
rating in effect immediately prior to such defeasance for any securities issued
in connection with a Secondary Market Transaction;

 

(6) such other certificates, opinions, documents or instruments as Lender may
reasonably request.

 

(v) Payment of all costs and expenses incurred in connection with the
defeasance, including, without limitation, reasonable attorneys’ fees.

 

(b) In connection with the conditions set forth in clause (a)(iv) of this
Section, Borrower hereby appoints Lender as its agent and attorney-in-fact for
the purpose of using the Defeasance Deposit to purchase U.S. Obligations which
provide payments on or prior to, but as close as possible to, all successive
scheduled payment dates after the Release Date upon which interest and principal
payments are required under the Note (including, without limitation, the amounts
due on the Maturity Date) and in amounts equal to or greater than the scheduled
payments due on such dates under the Notes (the “Scheduled Defeasance
Payments”). Borrower, pursuant to the Defeasance Security Agreement or other
appropriate document, shall authorize and direct that the payments received from
the U.S. Obligations may be made directly to Lender and applied to satisfy the
obligations of Borrower under the Note. Borrower shall, at Lender’s option, open
an account Approved by Lender at an institution acceptable to Lender
(“Defeasance Collateral Account”). The Defeasance Collateral Account shall
contain only the U.S. Obligations and cash from interest and principal paid on
the U.S. Obligations. All cash from interest and principal payments paid on the
U.S. Obligations shall be paid over to Lender as Scheduled Defeasance Payments
and applied first to accrued and unpaid interest and then to principal. Borrower
shall cause the Eligible Institution at which the U.S. Obligations are deposited
to enter into an agreement with Borrower and Lender, satisfactory to Lender in
its discretion, pursuant to which

 

-25-



--------------------------------------------------------------------------------

such Eligible Institution shall agree to hold and distribute the U.S.
Obligations in accordance with this Section. Borrower shall be the owner of the
Defeasance Collateral Account and shall report all income accrued on the U.S.
Obligations for federal, state and local income tax purposes in its income tax
return. Borrower shall prepay all costs and expenses associated with opening and
maintaining the Defeasance Collateral Account. Lender shall not, in any way, be
liable by reason of any insufficiency in the Defeasance Collateral Account.

 

(c) Upon compliance with the requirements of this Section, the Property shall be
released from the lien of the Mortgage and the pledged U.S. Obligations and the
Defeasance Collateral Account together with any Other Properties encumbered by
the Other Mortgages shall secure the Notes. Any portion of the Defeasance
Deposit in excess of the amount necessary to purchase the U.S. Obligations
required by clause (a) above to satisfy Borrower’s obligations under this
Section shall be remitted to Borrower with the release of the Property from the
lien of the Mortgage.

 

(d) In connection with a defeasance under this Section, Borrower may, and at the
request of Lender shall, establish or designate a successor entity (the
“Successor Borrower”) which shall be a single purpose bankruptcy remote entity
Approved by Lender. Borrower shall transfer and assign all obligations, rights
and duties under and to the Note together with the pledged U.S. Obligations to
such Successor Borrower. Such Successor Borrower shall execute an assumption
agreement in form and substance satisfactory to Lender in its sole discretion,
pursuant to which such Successor Borrower shall assume Borrower’s obligations
under the Note and the Defeasance Security Agreement. As a condition to such
assignment and assumption, Borrower shall (i) deliver to Lender an opinion of
counsel in form and substance and delivered by counsel satisfactory to Lender,
in its sole discretion, stating, among other things, that such assumption
agreement is enforceable against Borrower and such Successor Borrower in
accordance with its terms and that the Note, the Defeasance Security Agreement,
and the other Loan Documents, as so assumed, are enforceable against such
Successor Borrower in accordance with their respective terms, and (ii) pay all
costs and expenses incurred by Lender or its agents in connection with such
assignment and assumption (including, without limitation, the review of the
proposed Successor Borrower and the preparation of the assumption agreement and
related documentation). Borrower shall pay $1,000.00 to any such Successor
Borrower as consideration for assuming the obligations under the Note and the
Defeasance Security Agreement. No other assumption fee shall be payable upon a
transfer of the Note in accordance with this Section.

 

(e) For purposes of this Section, the following terms shall have the following
meanings:

 

(i) The term “Defeasance Deposit” shall mean an amount equal to the remaining
principal amount of the Notes, the Yield Maintenance Premium (as hereinafter
described), any costs and expenses incurred or to be incurred in the purchase of
U.S. Obligations necessary to meet the Scheduled Defeasance Payments and any
revenue, transfer, transaction, documentary stamp or intangible taxes or any
other tax or charge due in connection with the transfer of the Notes or
otherwise required to accomplish the agreements of this Section;

 

(ii) The term “Yield Maintenance Premium” shall mean the amount (if any) which,
when added to the remaining aggregate principal amount of the Notes, will be
sufficient to purchase U.S. Obligations providing the required Scheduled
Defeasance Payments; and

 

(iii) The term “U.S. Obligations” shall mean direct, non-callable obligations of
the United States of America.

 

-26-



--------------------------------------------------------------------------------

Section 10.03 RELEASES AND SUBSTITUTIONS OF PROPERTY. Except as otherwise stated
in this Section 10.03, Property may be released from the lien of the Mortgage
(and other Loan Documents) only upon the following terms and conditions:

 

(a) Partial Release of Collateral Option. The Liable Parties, in the aggregate,
will have the right and option (referred to as the “Partial Release of
Collateral Option”) to release in the aggregate, any number of individual
Parcels (upon which the buildings described in Exhibit “A” to the Application
are located) of the Property and the Other Properties, combined, which have, in
the aggregate, Loan values (based on the allocations set forth in Exhibit “B” to
the Application as of the date of Acceptance) of not more than $45 million, upon
and subject to the following terms and conditions:

 

(i) Each Liable Party will have the right or option to exercise the Partial
Release of Collateral Option for an individual Parcel, and obtain a release of
such Parcel (the “Release Parcel”), provided however, that in no event shall any
such Partial Release be allowed: (1) if any Liable Party is in default under the
Loan or an event has occurred which with the giving of notice or passage of time
would constitute a default; or (2) prior to the end of the sixth (6th) Loan
Month if the Partial Release of Collateral Option results in a payment under the
Floating Rate Note, or prior to the end of the thirty-sixth (36th) Loan Month if
the Partial Release of Collateral Option results in a payment under the Fixed
Rate Note; or (3) if the Liable Parties have not complied with each of the
provisions of the Mortgages with respect to the remaining Property and Other
Properties encumbered by the Mortgages (the “Unreleased Parcels”) and with any
required modification of the Loan Documents with respect to the Release Parcel.

 

(ii) The Liable Parties shall prepay the amount of principal on the applicable
Note or Notes as is necessary to reduce the then outstanding aggregate principal
balance of the Loan by 100% of the then current balance allocated to the Release
Parcel (after applying principal payments on a pro rata basis to each Parcel
based upon the aggregate 30-year amortization schedule of the Loan) together
with the applicable Prepayment Fee provided in the applicable Note or Notes,
upon sixty (60) days advance notice to Lender. The initial aggregate balance of
the Loan to be allocated to the Release Parcel shall be as set forth in Exhibit
B to the Application, under the column “Loan Amount,” as applicable to such
Release Parcel (the “Release Price”).

 

(iii) The Unreleased Parcels shall be required to: (1) provide sufficient cash
flow, such that the ratio of the annual combined cash flow of the Unreleased
Parcels to the annual combined debt service for the Loan shall be at least
1.40:1 and (2) support a loan to value ratio at the time of the partial release
(which will be determined by Lender at the time of the partial release in
Lender’s sole discretion acting in good faith and which may, at Lender’s sole
discretion, be based on an MAI appraisal) which is no greater than 75%. The
maximum loan to value ratio shall be determined by dividing the aggregate
outstanding principal balance of the Loan (after application of the Release
Price) at the time of transfer, by the agreed combined value of the Unreleased
Parcels as of the release date. If the loan to value ratio at the time of the
partial release does not satisfy the foregoing requirement then, in such event,
Borrower may provide a letter of credit or certificate of deposit in an amount
equal to the reduction of principal that would be required to produce an
acceptable loan to value ratio.

 

(iv) Upon payment of the Release Price applicable to the Fixed Rate Note, the
monthly principal and interest payments shall be recalculated as of the first
day of the month immediately following such repayment so as to reflect a new
payment based on the new outstanding principal balance of the Loan accruing
interest at the Annual Interest Rate then being paid based upon the terms of the
Fixed Rate Note for the remaining portion of the amortization period.

 

-27-



--------------------------------------------------------------------------------

(v) Upon payment of the Release Price applicable to the Floating Rate Note, the
monthly installments of principal and interest due under the Floating Rate Note
shall be recalculated as of the first day of the month immediately following
such repayment so as to reflect a new payment based on the remaining outstanding
principal balance of the Floating Rate Note accruing interest at the Annual
Interest Rate for the Floating Rate Note then being paid, as provided in the
Floating Rate Note, for the remaining portion of the amortization period. The
monthly installments of interest due under the Floating Rate Note shall continue
to be recalculated on the Rate Reset Dates set forth therein, on a thirty-year
amortization schedule.

 

(vi) No such partial release by Lender will affect any of the obligations of the
Liable Parties as stated in the Loan Documents.

 

(vii) The Liable Parties shall pay to Lender all costs and expenses incurred by
Lender in connection with any request for the release of the Release Parcel or
in connection with any appraisal required by Lender pursuant to this subsection
(a), including, without limitation, reasonable attorneys’ fees and costs,
recording costs and title insurance premiums. In addition, the Liable Parties
shall pay a $20,000 processing fee for each exercise of the Partial Release of
Collateral Option.

 

(b) Additional Release Provisions. The Liable Parties will also have the right
and option (referred to as the “Additional Release Option”), exercisable at any
time in the applicable Liable Party’s discretion, to obtain a release of any
Supplemental Parcel of the Property from the lien and encumbrance of a Mortgage
(and other Loan Documents) without payment of a release price or fee, prepayment
of any principal on the Loan, or any other consideration to Lender, except as
otherwise set forth below, provided that the following conditions are satisfied
in connection with the exercise of the Additional Release Option:

 

(i) [intentionally deleted]

 

(ii) the release of the Supplemental Parcel(s) shall not violate any of the
leases, any restrictive covenants on the remaining Property or adversely affect
the zoning, easements, streets, access rights or use of the remaining portion of
the Property considered as a unit without the Supplemental Parcel(s), and the
remaining Property and the Supplemental Parcels being released are taxed as
separate parcels;

 

(iii) The applicable Liable Party shall have delivered to the Lender a current
boundary survey of the Supplemental Parcel(s) to be released, meeting the
standards for surveys as required in the Application, and containing an accurate
metes and bounds legal description of the Supplemental Parcel(s) to be released
and, to the extent required by applicable law, a replat of the Unreleased
Parcels establishing the boundaries of the Supplemental Parcel(s) located
therein, the same being subject to Lender’s Approval;

 

(iv) The applicable Liable Party shall have obtained or granted such easements,
rights-of-way and approvals, including zoning approvals and variances, if
applicable, to permit the Supplemental Parcel(s) and the remaining Unreleased
Parcels to be owned, developed and occupied for their intended purposes,
respectively, and in compliance with applicable laws, regulations and
governmental requirements, the same being subject to Lender’s Approval.

 

(v) No such partial release by Lender will affect any of the Liable Party’s
obligations as stated in the Loan Documents, as to the remaining Parcels.

 

(vi) Lender agrees to cooperate reasonably with the Liable Parties in connection
with the Liable Parties’ undertakings set forth in Sections 10.03 (b) (iii) and
(iv) above and agrees to the

 

-28-



--------------------------------------------------------------------------------

reconfiguration of certain lot lines therein to establish the Supplemental
Parcels to be located therein, provided that such reconfiguration and replat is
in full compliance with applicable laws, regulations and governmental
requirements.

 

(vii) The Liable Parties shall pay to Lender all costs and expenses incurred by
Lender in connection with the exercise of the Additional Release Option,
including, without limitation, reasonable attorneys’ fees and costs, recording
costs and title insurance premiums, if any. In addition, the Liable Parties
shall pay a $10,000 processing fee for each exercise of the Additional Release
Option.

 

(viii) For purposes of the Additional Release Option, the term “Supplemental
Parcel” shall mean the Building 400 parcel in Deerwood North.

 

(c) Collateral Substitution. Borrower shall have the right from time to time to
obtain the release of a Parcel or group of Parcels within a single office or
office/industrial park (a “group”) and to substitute for said Parcel or group a
new parcel or group of parcels not then subject to the lien of the Mortgage
(“New Property”), the value of which New Property must be equal to or greater
than 100% of the initial value (as determined by Lender in Lender’s sole
discretion acting in good faith and which determination may, at Lender’s sole
discretion, be based on an MAI appraisal) of the Parcel(s) to be replaced,
subject to the following: (i) Borrower is not in default under the Loan or an
event has not occurred which with the giving of notice or passage of time would
constitute a default, (ii) with respect to the Property and the Other Properties
combined, substitution is limited to no more than one transaction involving a
Parcel or group of Parcels per year, and to no more than two (2) transactions
involving a Parcel or group of Parcels and in no event more than six (6) Parcels
over the term of the Loan, (iii) the Parcel(s) to be replaced shall be limited
to the original Parcel(s) encumbered by this Mortgage and the Other Mortgages,
respectively, (iv) the New Property is acceptable to Lender in its sole
discretion acting in good faith and (v) Borrower and any other Liable Parties
have complied with each of the provisions of the Loan Documents and Indemnity
Agreement. Lender shall have the right to charge a processing fee for the
substitution of each New Property, which processing fee shall be $20,000 per
transaction. Borrower shall also pay to Lender all costs and expenses incurred
by Lender in connection with any request for the collateral substitution or in
connection with any appraisal required by Lender pursuant to this subsection
10.03(c), including, without limitation, reasonable attorneys’ fees and costs,
recording costs and title insurance premiums. In addition, the Property,
including the New Property and the Other Properties, shall be required to: (1)
provide sufficient cash flow such that the ratio of the annual cash flow from
the Property (following the substitution of the New Property) and the Other
Properties to the annual debt service for the Loan is at least 1.40:1, and (2)
support a loan to value ratio based on the value of the Property and the Other
Properties less the value of the Parcel(s) to be replaced and including the
value of the New Property being substituted (which will be determined by Lender
at the time of the collateral substitution in Lender’s sole discretion acting in
good faith and which may, at Lender’s sole discretion, be based on an MAI
appraisal), which is not greater than 75%. The maximum ratio shall be calculated
by dividing the outstanding aggregate principal balance of the Loan, at the time
of substitution, by the combined agreed value of the Property and the Other
Properties as of the date of substitution.

 

Borrower acknowledges and agrees that Lender’s right to accept or reject any New
Property shall be exercisable in Lender’s sole discretion acting in good faith.
Without limiting the basis for Lender’s rejection in good faith of a proposed
collateral substitution, Lender shall be deemed to have exercised its sole
discretion in good faith if it rejects a proposed collateral substitution based
on any of the following criteria: value, environmental condition, market,
location, product type, governmental restrictions, or condition of improvements
or the rent rolls, tenants, and terms of the leases of tenants remaining after
the substitution of the New Property. Borrower further acknowledges and agrees
that Lender’s right is a material inducement to

 

-29-



--------------------------------------------------------------------------------

Lender’s agreeing to this collateral substitution provision, and but for
Borrower’s agreement that Lender may accept or reject any New Property Lender
would not agree to provide this collateral substitution provision.

 

Section 10.04 PROHIBITION ON SUBORDINATE FINANCING. Borrower shall not incur or
permit the incurring of (i) any financing in addition to the Loan that is
secured by a lien, security interest or other encumbrance of any part of the
Property or (ii) any pledge or encumbrance of any beneficial interest in
Borrower.

 

Section 10.05 [INTENTIONALLY DELETED]

 

Section 10.06 STATEMENTS REGARDING OWNERSHIP. Borrower agrees to submit or cause
to be submitted to Lender within thirty (30) days after December 3lst of each
calendar year during the term of this Mortgage and ten (10) days after any
written request by Lender, a sworn, notarized certificate, signed by an
authorized officer of Borrower, stating whether (i) any part of the Property, or
any interest in the Property, has been conveyed, transferred, assigned,
encumbered, or sold, and if so, to whom; or (ii) any conveyance, transfer,
pledge or encumbrance of any interest in Borrower has been made by Borrower and
if so, to whom.

 

ARTICLE XI

DEFAULTS AND REMEDIES

 

Section 11.01 EVENTS OF DEFAULT. Any of the following shall be deemed to be a
material breach of Borrower’s covenants in this Mortgage and shall constitute a
default (“Event of Default”):

 

(a) The failure of Borrower to pay any installment of principal, interest or
principal and interest, any required escrow deposit or any other sum required to
be paid under any Loan Document, whether to Lender or otherwise, within seven
(7) days of the due date of such payment;

 

(b) The failure of Borrower to perform or observe any other term, provision,
covenant, condition or agreement under this Mortgage, the Notes or any other
Loan Documents evidencing or securing the Loan for a period of more than thirty
(30) days after receipt by the Borrower of notice of such failure;

 

(c) The filing by Borrower or one of the other Liable Parties (an “Insolvent
Entity”) of a voluntary petition or application for relief in bankruptcy, the
filing against an Insolvent Entity of an involuntary petition or application for
relief in bankruptcy which is not dismissed within sixty (60) days, or an
Insolvent Entity’s adjudication as a bankrupt or insolvent, or the filing by an
Insolvent Entity of any petition, application for relief or answer seeking or
acquiescing in any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief for itself under any present or
future federal, state or other statute, law, code or regulation relating to
bankruptcy, insolvency or other relief for debtors, or an Insolvent Entity’s
seeking or consenting to or acquiescing in the appointment of any trustee,
custodian, conservator, receiver or liquidator of an Insolvent Entity or of all
or any substantial part of the Property or of any or all of the Rents and
Profits, or the making by an Insolvent Entity of any general assignment for the
benefit of creditors, or the admission in writing by an Insolvent Entity of its
inability to pay its debts generally as they become due;

 

(d) If any warranty, representation, certification, financial statement or other
information made or furnished at any time pursuant to the terms of the Loan
Documents by Borrower, or by any person or entity otherwise liable under any
Loan Document shall be materially false or misleading;

 

-30-



--------------------------------------------------------------------------------

(e) If Borrower shall suffer or permit the Property, or any part of the
Property, to be used in a manner that might (i) impair Borrower’s title to the
Property, (ii) create rights of adverse use or possession, or (iii) constitute
an implied dedication of any part of the Property and such act or omission is
not cured within thirty (30) days after receipt of written notice thereof by the
Borrower; or

 

(f) An Event of Default occurs under any of the “Other Loan Documents “ (as
defined in Section 15.01 hereof) and is not cured as provided therein.

 

Section 11.02 REMEDIES UPON DEFAULT. Upon the happening of an Event of Default,
the Secured Indebtedness shall, at the option of Lender, become immediately due
and payable, without further notice or demand (except to the extent provided in
Section 11.01 above), and Lender may undertake any one or more of the following
remedies:

 

(a) Foreclosure. Institute a foreclosure action in accordance with the law of
the State, or take any other action as may be allowed, at law or in equity, for
the enforcement of the Loan Documents and realization on the Property or any
other security afforded by the Loan Documents. In the case of a judicial
proceeding, Lender may proceed to final judgment and execution for the amount of
the Secured Indebtedness owed as of the date of the judgment, together with all
costs of suit, reasonable attorneys’ fees and interest on the judgment at the
maximum rate permitted by law from the date of the judgment until paid. If
Lender is the purchaser at the foreclosure sale of the Property, the foreclosure
sale price shall be applied against the total amount due Lender; and/or

 

(b) Other. Take such action and exercise such rights and remedies, procedural
and substantive, as may be allowable now or in the future by statutory or case
law, or in equity.

 

(c) Entry. Enter into possession of the Property, lease the Improvements,
collect all Rents and Profits and, after deducting all costs of collection and
administration expenses, apply the remaining Rents and Profits in such order and
amounts as Lender, in Lender’s sole discretion, may elect to the payment of
Impositions, operating costs, costs of maintenance, restoration and repairs,
Premiums and other charges, including, but not limited to, costs of leasing the
Property and fees and costs of counsel and receivers, and in reduction of the
Secured Indebtedness; and/or

 

(d) Receivership. Have a receiver appointed to enter into possession of the
Property, lease the Property, collect the Rents and Profits and apply them as
the appropriate court may direct. Lender shall be entitled to the appointment of
a receiver without the necessity of proving either the inadequacy of the
security or the insolvency of Borrower or any of the Liable Parties. Borrower
and Liable Parties shall be deemed to have consented to the appointment of the
receiver. The collection or receipt of any of the Rents and Profits by Lender or
any receiver shall not affect or cure any Event of Default.

 

Section 11.03 APPLICATION OF PROCEEDS OF SALE. In the event of a sale of the
Property pursuant to Section 11.02 of this Mortgage, to the extent permitted by
law, the Lender shall determine in its sole discretion the order in which the
proceeds from the sale shall be applied to the payment of the Secured
Indebtedness, including without limitation, the expenses of the sale and of all
proceedings in connection with the sale, including reasonable attorneys’ fees
and expenses; Impositions, Premiums, liens, and other charges and expenses; the
outstanding principal balance of the Secured Indebtedness; any accrued interest;
any Prepayment Fee; and any other amounts owed under any of the Loan Documents.

 

-31-



--------------------------------------------------------------------------------

Section 11.04 WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW,
BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE THEIR
RESPECTIVE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING AND/OR HEARING ON
ANY MATTER WHATSOEVER ARISING OUT OF, OR IN ANY WAY CONNECTED WITH, THE NOTE,
THIS MORTGAGE OR ANY OF THE LOAN DOCUMENTS, OR THE ENFORCEMENT OF ANY REMEDY
UNDER ANY LAW, STATUTE, OR REGULATION. NEITHER PARTY WILL SEEK TO CONSOLIDATE
ANY SUCH ACTION IN WHICH A JURY HAS BEEN WAIVED, WITH ANY OTHER ACTION IN WHICH
A JURY TRIAL CANNOT OR HAS NOT BEEN WAIVED. EACH PARTY HAS RECEIVED THE ADVICE
OF COUNSEL WITH RESPECT TO THIS WAIVER.

 

Section 11.05 LENDER’S RIGHT TO PERFORM BORROWER’S OBLIGATIONS. Borrower agrees
that, if Borrower fails to perform any act or to pay any money which Borrower is
required to perform or pay under the Loan Documents, Lender may make the payment
or perform the act at the cost and expense of Borrower and in Borrower’s name or
in its own name. Any money paid by Lender under this Section 11.05 shall be
reimbursed to Lender in accordance with Section 11.06.

 

Section 11.06 LENDER REIMBURSEMENT. All payments made, or funds expended or
advanced by Lender pursuant to the provisions of any Loan Document, shall (i)
become a part of the Secured Indebtedness, (ii) bear interest at the Interest
Rate (as defined in the Fixed Rate Note) from the date such payments are made or
funds expended or advanced, (iii) become due and payable by Borrower upon demand
by Lender, and (iv) bear interest at the Default Rate (as defined in the Fixed
Rate Note) from the date of such demand. Borrower shall reimburse Lender within
ten (10) days after receipt of written demand for such amounts.

 

Section 11.07 FEES AND EXPENSES. If Lender becomes a party (by intervention or
otherwise) to any action or proceeding affecting, directly or indirectly,
Borrower, the Property or the title thereto or Lender’s interest under this
Mortgage, or employs an attorney to collect any of the Secured Indebtedness or
to enforce performance of the obligations, covenants and agreements of the Loan
Documents, Borrower shall reimburse Lender in accordance with Section 11.06 for
all expenses, costs, charges and legal fees incurred by Lender (including,
without limitation, the fees and expenses of experts and consultants), whether
or not suit is commenced.

 

Section 11.08 WAIVER OF CONSEQUENTIAL DAMAGES. Borrower covenants and agrees
that in no event shall Lender be liable for consequential damages, and to the
fullest extent permitted by law, Borrower expressly waives all existing and
future claims that it may have against Lender for consequential damages.

 

ARTICLE XII

BORROWER AGREEMENTS AND FURTHER ASSURANCES

 

Section 12.01 PARTICIPATION AND SALE OF LOAN.

 

(a) Lender may sell, transfer or assign its entire interest or one or more
participation interests in the Loan and the Loan Documents at any time and from
time to time, including, without limitation, its rights and obligations as
servicer of the Loan. Lender may issue mortgage pass-through certificates or
other securities evidencing a beneficial interest in a rated or unrated public
offering or private placement, including depositing the Loan Documents with a
trust that may issue securities (the “Securities”) provided that any such action
shall not be at the Borrower’s cost or expense. Lender may forward to each
purchaser, transferee, assignee, servicer, participant, investor in such
Securities (collectively, the “Investor”) or any Rating Agency

 

-32-



--------------------------------------------------------------------------------

rating such Securities and each prospective Investor, all documents and
information which Lender now has or may hereafter acquire relating to the
Secured Indebtedness and to Borrower or any Liable Parties and the Property,
whether furnished by Borrower, any Liable Parties or otherwise, as Lender
determines necessary or desirable.

 

(b) At Lender’s cost and expense, Borrower will cooperate with Lender and the
rating agencies in furnishing such information and providing such other
assistance, reports and legal opinions as Lender may reasonably request in
connection with any such transaction. In addition, Borrower acknowledges that
Lender may release or disclose to potential purchasers or transferees of the
Loan, or potential participants in the Loan, originals or copies of the Loan
Documents, title information, engineering reports, financial statements,
operating statements, appraisals, Leases, rent rolls, and all other materials,
documents and information in Lender’s possession or which Lender is entitled to
receive under the Loan Documents, with respect to the Loan, Borrower, Liable
Parties or the Property. Borrower shall also furnish to such Investors or such
prospective Investors or such Rating Agency any and all information concerning
the Property, the Leases, the financial condition of Borrower or any Liable
Parties as may be requested by Lender, any Investor or any prospective Investor
or any Rating Agency in connection with any sale, transfer or participation
interest.

 

Section 12.02 REPLACEMENT OF NOTES. Upon notice to Borrower of the loss, theft,
destruction or mutilation of either of the Notes, Borrower will execute and
deliver, in lieu of an original Note, a replacement note, identical in form and
substance to such Note and dated as of the Execution Date. Upon the execution
and delivery of the replacement note, all references in any of the Loan
Documents to the Notes shall include the replacement note.

 

Section 12.03 BORROWER’S ESTOPPEL. Within ten (10) days after a request by
Lender, Borrower shall furnish an acknowledged written statement in form
satisfactory to Lender (i) setting forth the amount of the Secured Indebtedness,
(ii) stating either that no offsets or defenses exist against the Secured
Indebtedness, or if any offsets or defenses are alleged to exist, their nature
and extent, (iii) whether any default then exists under the Loan Documents or
any event has occurred and is continuing, which, with the lapse of time, the
giving of notice, or both, would constitute such a default, and (iv) any other
matters as Lender may reasonably request. If Borrower does not furnish an
estoppel certificate within the 10-day period, Borrower appoints Lender as its
attorney-in-fact to execute and deliver the certificate on its behalf, which
power of attorney shall be coupled with an interest and shall be irrevocable.

 

Section 12.04 FURTHER ASSURANCES. Borrower shall, without expense to Lender,
execute, acknowledge and deliver all further acts, deeds, conveyances,
mortgages, deeds of trust, assignments, security agreements, and financing
statements as Lender shall from time to time reasonably require, to assure,
convey, assign, transfer and confirm unto Lender the Property and rights
conveyed or assigned by this Mortgage or which Borrower may become bound to
convey or assign to Lender, or for carrying out the intention or facilitating
the performance of the terms of this Mortgage or any of the other Loan
Documents, or for filing, refiling, registering, reregistering, recording or
rerecording this Mortgage. If Borrower fails to comply with the terms of this
Section, Lender may, at Borrower’s expense, perform Borrower’s obligations for
and in the name of Borrower, and Borrower hereby irrevocably appoints Lender as
its attorney-in-fact to do so. The appointment of Lender as attorney-in-fact is
coupled with an interest.

 

Section 12.05 SUBROGATION. Lender shall be subrogated to the lien of any and all
encumbrances against the Property paid out of the proceeds of the Loan and to
all of the rights of the recipient of such payment.

 

-33-



--------------------------------------------------------------------------------

Section 12.06 FUTURE ADVANCES. This mortgage shall secure any additional loans
as well as any and all present or future advances and readvances made by Lender
to or for the benefit of Borrower or the Property within twenty (20) years from
the date hereof (whether such advances are obligatory or are made at the option
of Lender or otherwise), including, without limitation: (i) principal, interest,
late charges, fees and other amounts due under this Mortgage; (ii) all advances
by Lender to Borrower or any other person to pay costs of erection,
construction, alteration, repair, restoration, maintenance and completion of any
improvements on the Real Property; (iii) all advances made or costs incurred by
Lender for the payment of real estate taxes, assessments or other governmental
charges, maintenance charges, insurance premiums, appraisal charges,
environmental inspection, audit, testing or compliance costs, and costs incurred
by Lender for the enforcement and protection of the Property or the lien of this
Mortgage; and (iv) all legal fees, costs and other expenses incurred by Lender
by reason of any default or otherwise in connection with the Secured
Indebtedness. The amount that may be so secured may decrease to a zero amount
from time to time, or may increase from time to time, but the total amount of
such secured indebtedness shall not exceed at any one time a maximum principal
amount equal to double the aggregate face amount of the Notes, plus interest,
and any advances or disbursements made for the benefit or protection of or the
payment of taxes, assessments, levies or insurance upon the Property with
interest on such disbursements as provided herein.

 

ARTICLE XIII

SECURITY AGREEMENT

 

Section 13.01 SECURITY AGREEMENT.

 

THIS MORTGAGE CREATES A LIEN ON THE PROPERTY. IN ADDITION, TO THE EXTENT THE
PROPERTY IS PERSONAL PROPERTY OR FIXTURES UNDER APPLICABLE LAW, THIS MORTGAGE
CONSTITUTES A SECURITY AGREEMENT UNDER THE UNIFORM COMMERCIAL CODE OF THE STATE
IN WHICH THE PROPERTY IS LOCATED (THE “U.C.C.”) AND ANY OTHER APPLICABLE LAW AND
IS FILED AS A FIXTURE FILING. UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, LENDER
MAY, AT ITS OPTION, PURSUE ANY AND ALL RIGHTS AND REMEDIES AVAILABLE TO A
SECURED PARTY WITH RESPECT TO ANY PORTION OF THE PROPERTY, AND/OR LENDER MAY, AT
ITS OPTION, PROCEED AS TO ALL OR ANY PART OF THE PROPERTY IN ACCORDANCE WITH
LENDER’S RIGHTS AND REMEDIES WITH RESPECT TO THE LIEN CREATED BY THIS MORTGAGE.
THIS FINANCING STATEMENT SHALL REMAIN IN EFFECT AS A FIXTURE FILING UNTIL THIS
MORTGAGE IS RELEASED OR SATISFIED OF RECORD. FOR PURPOSES OF SUCH FIXTURE
FILING, BORROWER WARRANTS AND REPRESENTS AS FOLLOWS:

 

(a) The name and address of the Borrower are correctly set forth on page 1 of
this Mortgage.

 

(b) The State of organization of the Borrower is Florida.

 

(c) The Borrower’s organizational number is F40519.

 

Section 13.02 REPRESENTATIONS AND WARRANTIES.

 

Borrower warrants, represents and covenants as follows:

 

(a) Borrower owns the Personal Property free from any lien, security interest,
encumbrance or adverse claim, except as otherwise expressly Approved by Lender
in writing. Borrower will notify Lender of all claims and demands of all persons
at any time claiming any rights or interest in the Personal Property.

 

-34-



--------------------------------------------------------------------------------

(b) The Personal Property has not been used and shall not be used or bought for
personal, family, or household purposes, but shall be bought and used solely for
the purpose of carrying on Borrower’s business.

 

(c) Borrower will not remove the Personal Property without the prior written
consent of Lender, except the items of Personal Property which are consumed or
worn out in ordinary usage shall be promptly replaced by Borrower with other
Personal Property of value equal to or greater than the value of the replaced
Personal Property.

 

Section 13.03 CHARACTERIZATION OF PROPERTY. The grant of a security interest to
Lender in this Mortgage shall not be construed to limit or impair the lien of
this Mortgage or the rights of Lender with respect to any property which is real
property or which the parties have agreed to treat as real property. To the
fullest extent permitted by law, everything used in connection with the
production of Rents and Profits is, and at all times and for all purposes and in
all proceedings, both legal and equitable, shall be regarded as real property,
irrespective of whether or not the same is physically attached to the Land
and/or Improvements.

 

Section 13.04 PROTECTION AGAINST PURCHASE MONEY SECURITY INTERESTS. It is
understood and agreed that in order to protect Lender from the effect of U.C.C.
Section 9-313, as amended from time to time and as enacted in the State, in the
event that Borrower intends to purchase any goods which may become fixtures
attached to the Property, or any part of the Property, and such goods will be
subject to a purchase money security interest held by a seller or any other
party:

 

(a) Before executing any security agreement or other document evidencing or
perfecting the security interest, Borrower shall obtain the prior written
Approval of Lender. All requests for such written Approval shall be in writing
and contain the following information: (i) a description of the fixtures; (ii)
the address at which the fixtures will be located; and (iii) the name and
address of the proposed holder and proposed amount of the security interest.

 

(b) Borrower shall pay all sums and perform all obligations secured by the
security agreement. A default by Borrower under the security agreement shall
constitute a default under this Mortgage. If Borrower fails to make any payment
on an obligation secured by a purchase money security interest in the Personal
Property or any fixtures, Lender, at its option, may pay the secured amount and
Lender shall be subrogated to the rights of the holder of the purchase money
security interest.

 

(c) Lender shall have the right to acquire by assignment from the holder of the
security interest for the Personal Property or fixtures, all contract rights,
accounts receivable, negotiable or non-negotiable instruments, or other evidence
of indebtedness and to enforce the security interest as assignee.

 

(d) The provisions of subparagraphs (b) and (c) of this Section 13.04 shall not
apply if the goods which may become fixtures are of at least equivalent value
and quality as the Personal Property being replaced and if the rights of the
party holding the security interest are expressly subordinated to the lien and
security interest of this Mortgage in a manner satisfactory to Lender.

 

-35-



--------------------------------------------------------------------------------

ARTICLE XIV

MISCELLANEOUS COVENANTS

 

Section 14.01 NO WAIVER. No single or partial exercise by Lender, or delay or
omission in the exercise by Lender, of any right or remedy under the Loan
Documents shall preclude, waive or limit the exercise of any other right or
remedy. Lender shall at all times have the right to proceed against any portion
of, or interest in, the Property without waiving any other rights or remedies
with respect to any other portion of the Property. No right or remedy under any
of the Loan Documents is intended to be exclusive of any other right or remedy
but shall be cumulative and may be exercised concurrently with or independently
from any other right and remedy under any of the Loan Documents or under
applicable law.

 

Section 14.02 NOTICES. All notices, demands and requests given or required to be
given by, pursuant to, or relating to, this Mortgage shall be in writing. All
notices shall be deemed to have been properly given if mailed by United States
registered or certified mail, with return receipt requested, postage prepaid, or
by United States Express Mail or other comparable overnight courier service to
the parties at the addresses set forth in the Defined Terms (or at such other
addresses as shall be given in writing by any party to the others) and shall be
deemed complete upon receipt or refusal to accept delivery as indicated in the
return receipt or in the receipt of such United States Express Mail or courier
service.

 

Section 14.03 HEIRS AND ASSIGNS; TERMINOLOGY; CONSTRUCTION.

 

(a) This Mortgage applies to Lender, Liable Parties and Borrower, and their
heirs, legatees, devisees, administrators, executors, successors and assigns.
The term “Borrower” shall include both the original Borrower and any subsequent
owner or owners of any of the Property. The term “Liable Parties” shall include
both the original Liable Parties and any subsequent or substituted Liable
Parties.

 

(b) In this Mortgage, whenever the context so requires, the masculine gender
includes the feminine and/or neuter, and the singular number includes the
plural.

 

(c) To the extent that any provision of this Mortgage contradicts or is
inconsistent with any provision of the Application, the applicable provisions of
this Mortgage will govern and be controlling.

 

Section 14.04 SEVERABILITY. If any provision of this Mortgage should be held
unenforceable or void, then that provision shall be separated from the remaining
provisions and shall not affect the validity of this Mortgage except that if the
unenforceable or void provision relates to the payment of any monetary sum,
then, Lender may, at its option, declare the Secured Indebtedness immediately
due and payable.

 

Section 14.05 APPLICABLE LAW. This Mortgage shall be construed and enforced in
accordance with the laws of the State of Florida.

 

Section 14.06 CAPTIONS. The captions are inserted only as a matter of
convenience and for reference, and in no way define, limit, or describe the
scope or intent of any provisions of this Mortgage.

 

Section 14.07 TIME OF THE ESSENCE. Time shall be of the essence with respect to
all of Borrower’s obligations under this Mortgage and the other Loan Documents.

 

Section 14.08 NO MERGER. In the event that Lender should become the owner of the
Property, there shall be no merger of the estate created by this Mortgage with
the fee estate in the Property.

 

-36-



--------------------------------------------------------------------------------

Section 14.09 NO MODIFICATIONS. This Mortgage may not be changed, amended or
modified, except in a writing expressly intended for such purpose and executed
by Borrower and Lender.

 

ARTICLE XV

CROSS COLLATERALIZATION AND CROSS DEFAULT

 

Section 15.01 THE LOAN. The Borrower, together with Gran Central—Deerwood North,
LLC, a Delaware limited liability company, and Beacon Station 22, 23 and 24
Limited Partnership (the “Co-Borrowers”), have this date obtained the Loan from
the Lender in the aggregate principal amount of $105,000,000.00, evidenced by
the Fixed Rate Note in the principal amount of $60,000,000.00 and the Floating
Rate Note in the principal amount of $45,000,000.00, respectively (previously
defined as the “Notes”). The Loan and Notes are secured by this Mortgage, by an
additional mortgage executed by Borrower and by two additional mortgages
executed by the Co-Borrowers, respectively (collectively, the “Other Mortgages,”
and individually, the “Flagler Mortgage (Miami-Dade)”, the “Deerwood North
Mortgage” and the “Beacon Station Mortgage”) upon certain real property owned by
the Borrower and the Co-Borrowers in Duval and Miami-Dade Counties, Florida,
respectively (collectively, the “Other Properties”) and together with the
Property encumbered hereby, the “Properties”). (Collectively, the Other
Mortgages and other loan documents executed by the Borrower and the Co-Borrowers
in connection with the Other Mortgages to evidence or secure the Loan are called
the “Other Loan Documents.”) This Mortgage and the Other Mortgages are sometimes
called the “Mortgages”. Borrower knowingly and intentionally waives any claims
or defenses it may have, pursuant to any of the Loan, the Notes, the Mortgages,
the Loan Documents or the Other Loan Documents, related to, arising from or
growing out of the cross default and cross collateral described or anticipated
in this ARTICLE XV.

 

Section 15.02 CROSS DEFAULT. Upon the occurrence and continuance of an Event of
Default under this Mortgage, Lender may declare all of the principal, interest
and other sums which may be outstanding under the Notes, the other Secured
Obligations, and any other obligations secured by the Other Mortgages
(collectively, the “Indebtedness”) to be immediately due and payable without
further demand, and Lender may exercise any and all rights and remedies provided
in any of this Mortgage, the Notes, the Other Mortgages, the Loan Documents, the
Indemnity Agreement, the Other Loan Documents, or any of them. An Event of
Default in this Mortgage shall be deemed an Event of Default under each of the
Other Mortgages; an Event of Default under any or all of the Other Mortgages,
shall be deemed an Event of Default in this Mortgage. All notice and cure
periods, if any, in any of the Loan Documents and the Unsecured Indemnities, as
to the Loan, shall run concurrently, and no additional notices need be given,
and no cure periods need to expire, for an Event of Default under any of the
Other Mortgages, to be an Event of Default under this Mortgage.

 

Section 15.03 CROSS COLLATERALIZATION. The Other Mortgages shall also secure the
Notes. This Mortgage shall secure all of the Indebtedness. It is intended by the
parties that, by virtue of the foregoing, the Loan Documents and the Other Loan
Documents shall secure to Lender the payment of the Indebtedness and the
performance of the covenants and agreements set forth in all of the Loan
Documents and the Other Loan Documents (collectively, the “Obligations”), and
that all of which shall be secured to Lender by this Mortgage without
apportionment or allocation of any part or portion of the Property and without
apportionment or allocation of any part or portion of the Properties.
Documentary Stamps and Intangible Taxes for each of the Mortgages and the Notes
which they secure are paid in full, payment being made at time of recording of
each of this Mortgage and the Other Mortgages, as to the amount of the
applicable Note which is shown in the “Defined Terms” portion of the applicable
mortgage.

 

Section 15.04 REMEDIES. In addition to the rights and remedies provided to
Lender elsewhere in this Mortgage, upon the breach of any covenant or agreement
of this Mortgage, the Loan Documents, or the

 

-37-



--------------------------------------------------------------------------------

Unsecured Indemnities beyond any applicable notice and cure period, Lender shall
be allowed to enforce the payment of the Indebtedness and performance of the
Obligations, and to exercise all of the rights, remedies and powers provided
under this Mortgage or any of the Loan Documents, or the Unsecured Indemnities,
or any of them, or under any provision of law, in one or more proceedings,
whether contemporaneous, consecutive or both, to be determined by Lender in its
sole and absolute discretion. Lender may enforce its rights against any one or
more parcels of the Properties in such order and manner as Lender may elect in
its sole and absolute discretion. The enforcement of this Mortgage, or any of
the Loan Documents, the Other Loan Documents, against any of the obligors
thereunder or the Properties, or otherwise, whether by court action or
otherwise, shall not constitute an election of remedies, and shall not prejudice
or in any way limit or preclude the enforcement of this Mortgage, the Loan
Documents, the Other Loan Documents, or Unsecured Indemnities, or any of them,
through one or more additional proceedings. No judgment obtained by Lender in
any one or more enforcement proceedings shall merge the Obligations secured
hereby into such judgment, and all of such Obligations which shall remain unpaid
shall be a continuing obligation of Borrower, subject to the provisions of
Section 9.01 hereof. This Mortgage shall secure to Lender the repayment of any
amount which Borrower may owe to Lender, including without limitation the amount
of any judgment, together with any interest thereon, which may be rendered in
connection with the enforcement of the Notes or any of the Loan Documents, the
Other Loan Documents, or the Unsecured Indemnities. Borrower waives and
relinquishes any and all rights it may have, whether at law or equity, to
require Lender to proceed to enforce or exercise any rights, powers or remedies
Lender may have under this Mortgage, the Loan Documents, the Other Loan
Documents, or the Unsecured Indemnities in any particular manner or order, or in
any particular county. Lender may bring any action or proceeding, including
without limitation foreclosure through judicial proceedings, and such proceeding
may relate to all or any part of the Properties without regard to the fact that
any one or more prior or contemporaneous proceedings have been commended
elsewhere with respect to the same or any other part of the Properties. In
addition, the Borrower acknowledges and agrees that because each of the
Mortgages secures all of the Loans, should the Lender, after the occurrence of
an Event of Default, elect to commence foreclosure proceedings under this
Mortgage and one or more of the Other Mortgages encumbering Properties located
in another county, the Mortgages being foreclosed shall, at the option of the
Lender, be treated as a single mortgage within the meaning of Section 702.04,
Florida Statutes and such foreclosures may be filed in either Duval County,
Orange County, or Miami-Dade County, Florida. Borrower hereby consents to the
consolidation of any separately filed foreclosure actions before a single
tribunal in one of the three said counties.

 

Section 15.05 APPLICATION OF PROCEEDS. In the event of the enforcement or
foreclosure of this Mortgage, the proceeds shall be applied first to the
repayment of the indebtedness relating to the Note in the manner and in the
order set forth in Section 11.03 of this Mortgage. If Lender forecloses against
some but not all of the Properties, the proceeds of any resulting foreclosure
shall be applied against the outstanding balances of the Notes in such order and
in such amounts as the Lender may elect. Any funds thereafter remaining shall be
applied to the payment of the Indebtedness in such order as Lender may
determine.

 

Section 15.06 WAIVER OF MARSHALING. Lender shall have the right to determine the
order in which any or all of the Properties shall be subjected to the remedies
provided in this Mortgage, any of the Loan Documents, the Other Loan Documents,
or the Unsecured Indemnities or applicable law. Lender shall have the right to
determine the order in which any of the Indebtedness is satisfied from the
proceeds realized upon the exercise or such remedies. Borrower and any party who
now has or may in the future have a security or other interest in any of the
Properties, waive any and all rights to require the marshaling of assets or to
require that any of the Properties be sold in the inverse order of alienation,
or that any of the Properties be sold in parcels, or as an entirety, or in any
combination, in connection with the exercise or any of the remedies

 

-38-



--------------------------------------------------------------------------------

permitted by applicable law, this Mortgage, any of the Loan Documents, Other
Loan Documents, or Unsecured Indemnities.

 

IN WITNESS WHEREOF, Borrower has executed this Mortgage, or has caused this
Mortgage to be executed by its duly authorized representative(s) as of the
Execution Date.

 

Signed, sealed and delivered

In the presence of:

     

BORROWER:

       

FLAGLER DEVELOPMENT COMPANY,

a Florida corporation

                 

Witness

                   

Print Name:

         

By:

                   

Name:

 

G. John Carey

               

Title:

 

Its President

 

             

Witness

         

Address of Borrower:

Print Name:

                       

10151 Deerwood Park Boulevard

           

Building 100, Suite 300

           

Jacksonville, FL 32256

 

STATE OF FLORIDA

 

COUNTY OF                     

 

The foregoing instrument was acknowledged before me this              day of
                    , 2004, by G. John Carey, as President of Flagler
Development Company, a Florida corporation, on behalf of said corporation. He is
personally known to me or has produced                                         
                                         as identification.

 

   

Notary:

    

[NOTARIAL SEAL]  

Print Name:

    

   

Notary Public-State of Florida

    

   

My commission expires:

    

   

Commission Number:

    

 

-39-



--------------------------------------------------------------------------------

Exhibit 10.6

 

EXHIBIT “A”

 

TO MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING

(ORANGE COUNTY)

 

PROPERTY DESCRIPTION

 

THAT PART OF BLOCK “A”, SOUTH PARK UNIT THREE, ACCORDING TO THE PLAT THEREOF, AS
RECORDED IN PLAT BOOK 17, PAGE 28, OF THE PUBLIC RECORDS OF ORANGE COUNTY,
FLORIDA, DESCRIBED AS FOLLOWS:

 

COMMENCE AT THE SOUTHERNMOST CORNER OF BLOCK “A”, SOUTH PARK UNIT THREE,
ACCORDING TO THE PLAT THEREOF, AS RECORDED IN PLAT BOOK 17, PAGE 28, OF THE
PUBLIC RECORDS OF ORANGE COUNTY, FLORIDA; THENCE RUN NORTH 59DEG.00’54” EAST
ALONG THE SOUTHEASTERLY LINE OF SAID BLOCK “A” FOR A DISTANCE OF 1651.41 FEET;
THENCE RUN NORTH 30DEG.59’06” WEST FOR A DISTANCE OF 349.50 FEET TO THE POINT OF
BEGINNING; THENCE RUN NORTH 59DEG.00’54” EAST FOR A DISTANCE OF 442.40 FEET;
THENCE RUN NORTH 30DEG.34’08” EAST FOR A DISTANCE OF 375.07 FEET; THENCE RUN
NORTH 59DEG.25’52” WEST FOR A DISTANCE OF 746.29 FEET TO THE SOUTHERLY RIGHT OF
WAY LINE OF SOUTH PARK CIRCLE (A 100 FEET WIDE RIGHT OF WAY); THENCE RUN SOUTH
30DEG.34’08” WEST ALONG SAID RIGHT OF WAY LINE FOR A DISTANCE OF 713.87 FEET;
THENCE RUN SOUTH 59DEG.25’52” EAST FOR A DISTANCE OF 442.92 FEET; THENCE RUN
SOUTH 30DEG.59’06” EAST FOR A DISTANCE OF 105.36 FEET TO THE POINT OF BEGINNING.

 

PARCEL II:

 

EASEMENT INTEREST AS SET FORTH IN THAT CERTAIN DECLARATION OF CROSS ACCESS
AGREEMENT RECORDED IN O.R. BOOK 7182, PAGE 2377 OF THE PUBLIC RECORDS OF ORANGE
COUNTY, FLORIDA.

 



--------------------------------------------------------------------------------

EXHIBIT “B”

 

TO MORTGAGE, SECURITY AGREEMENT AND FIXTURE FILING

 

LEASING GUIDELINES

 

“Leasing Guidelines” shall mean the guidelines approved in writing by Lender,
from time to time, with respect to the leasing of the Property. The following
are the initial Leasing Guidelines:

 

(a) All Leases hereafter entered into by the Borrower shall be on the standard
form of lease Approved by Lender in writing with such modification as Borrower
may deem appropriate in its reasonable judgment; provided, however that any
Material Modification of the approved Lease form shall require the prior written
consent of Lender. For purposes of the foregoing, “Material Modification” will
mean any modification or amendment of a Lease that is not consistent with the
“Acceptable Lease Parameters” previously approved by Lender or as subsequently
approved by Lender from time to time;

 

(b) Unless Approved by Lender in writing (with Approval or disapproval will be
given within ten (10) business days after receipt of a request in writing,
accompanied by the proposed Lease):

 

(i) All new Leases shall have an initial term of at least 2 years but not more
than 10 years;

 

(ii) No new Leases shall be for more than 50,000 square feet of net leasable
area or fifty percent (50%) of a building;

 

(iii) All new Leases shall have an annual minimum rent payable (including rental
abatements and external lease obligation reimbursements) of the following
amounts, per square foot of leasable area, for the following categories of
rental space:

 

Office (South Park Center)   $19.00

 

For the Lease of office space to Union Planters’ Bank, the Tenant shall be
required to pay its proportionate share of specialty expenses, insurance and
taxes. All other Leases of office space and warehouse/distribution space shall
pay its proportional share of all increases in taxes, insurance and operating
expenses after the first year of the term of such Lease.

 

(c) Unless approved by Lender in writing, no Leases shall be entered into if
there is an occurrence and continuance of an Event of Default under any of the
Loan Documents.

 

-ii-